Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 1 of 55 Page ID #:1




  1   JILL WILLIAMS – State Bar No. 221793
      YELENA BAKMAN – State Bar No. 294165
  2   CARPENTER, ROTHANS & DUMONT LLP
      500 S. Grand Ave, 19th Floor
  3   Los Angeles, CA 90071
      (213) 228-0400 / (213) 228-0401 (fax)
  4   jwilliams@crdlaw.com / ybakman@crdlaw.com
  5   Attorneys for Defendants,
      County of Los Angeles,
  6   Luis Cardenas and Elizabeth Ramos
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MITZY P.; NILTON P.T.; BRIAN         )       Case No.:
      P.T.; AND BELLANIRA P., and          )
 12   through their Guardian Ad Litem,     )
      Richard L. Solomon, Esq.             )       NOTICE OF REMOVAL OF
 13                                        )       ACTION
                   Plaintiffs,             )
 14                                        )       [28 U.S.C. §1441, Federal Question]
            v.                             )
 15                                        )
      COUNTY OF LOS ANGELES, a             )
 16   public entity; JENNIFER              )
      MAGALLANES, an individual;           )
 17   ELIZABETH RAMOS, an individual; )
      LUIS CARDENAS, an individual;        )
 18   NINOS LATINOS UNIDOS, INC.,          )
      corporation duly organized under the )
 19   laws of the State of California;     )
      MARCELA BAEZA, an individual;        )
 20   FERNANDO BAEZA, an individual; )
      and DOES 1-25,                       )
 21                                        )
                   Defendants.             )
 22                                        )
                                           )
 23
 24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 25         PLEASE TAKE NOTICE that defendants, County of Los Angeles, a public
 26   entity, and Luis Cardenas and Elizabeth Ramos, public employees, hereby remove
 27   to the United States District Court, Central District of California the state court
 28   action described below.

                                        -1-
                            NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 2 of 55 Page ID #:2




  1         1.     On or about September 2, 2020, an action was commenced in the
  2   County of Los Angeles Superior Court, entitled Mitzy P., et al. v. County of Los
  3   Angeles, et al., bearing the case number 20STCV33400. Attached hereto as
  4   Exhibit “A” is a copy of the Complaint for Damages that was filed in that action.
  5         2.     In the Complaint for Damages, the plaintiffs assert causes of action
  6   under federal law (42 U.S.C. § 1983), premised on alleged violations of the United
  7   States Constitution.
  8         3.     Defendants Luis Cardenas and Elizabeth Ramos were served with the
  9   action on October 6, 2020. Attached hereto as Exhibit “B” is a true and correct
 10   copy of the Summons served on these individual defendants.
 11         4.     Defendant County of Los Angeles was served with the action on
 12   October 6, 2020. Attached hereto as Exhibit “C” is a true and correct copy of the
 13   Summons served on the County of Los Angeles.
 14         5.     Defendant Ninos Latinos Unidos, Inc. has also been served.
 15         6.     These removing defendants are unaware of whether any other
 16   defendants have been served.
 17         7.     All defendants who, to the knowledge of these removing defendants,
 18   have been served consent to removal.
 19         8.     This action is a civil action of which this Court has original
 20   jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this
 21   Court by the defendants pursuant to the provisions of 28 U.S.C. § 1441 (b) and (c),
 22   in that it involves claims for violations of 42 U.S.C. § 1983.
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///

                                         -2-
                             NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 3 of 55 Page ID #:3




  1   DATED: November 4, 2020         CARPENTER, ROTHANS & DUMONT LLP
  2
  3
                                 By: /s/ Yelena Bakman
  4
                                     JILL WILLIAMS
  5                                  YELENA BAKMAN
                                     Attorneys for Defendants, County of Los
  6
                                     Angeles; Luis Cardenas; Elizabeth Ramos
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                     -3-
                         NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 4 of 55 Page ID #:4




                 Exhibit “A”
Electronically FILED by Superior Court of California, County of Los Angeles on 09/02/2020 11:08 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                       Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 5 of 55 Page ID #:5
                                                      20STCV33400
                                        Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Kristin Escalante




                   1      Steven P. Beltran, Esq. (SBN 75813)
                          Beltran Smith LLP
                   2      8200 Wilshire Blvd., Suite 200
                          Beverly Hills, CA. 9·0211-2348
                   3      Telephone: (323) 93 5-5795
                          Facsimile: (323) 935-5975
                   4      SBEL TRAN007@GMAIL.COM
                   5      Rosa Hi1ji, Esq. (SBN 204722)
                          Alexander Rodriguez, Esq. (SBN 322700)
                   6      Law Offices oflfoji & Chau, LLP
                          5173 Overland A venue
                   7      Culver City, CA 90230
                          Telephone: (310) 391-0330
                   8      Facsimile: (310) 943-0311
                          rosa rkhlawoffice.com
                   9      alex a rkhlawoffice.com
                 10       Attorneys for Minor Plaintiffs, by and through
                          their Guardian Ad Litem, Richard L. Solomon, Esq.
                 11
                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 12
                                                                 FOR THE COUNTY OF LOS ANGELES
                 13
                           MlTZY P.; NILTON P.T.;                                                      Case Number:               2 OST C:V 3 3 40 0
                 14
                           BRIAN P.T.; & BELLANIRA P.,
                 15
                           by and through their Guardian Ad Litem,                                     COMPLAINT FOR:
                           Richard L. Solomon, Esq
                 16
                                                                                                        1. GENERAL NEGLIGENCE;
                                               Plaintiffs,
                 17
                           V.                                                                          2. PUBLIC EMPLOYEE LIABILITY;
                                                                                                       [Govt. Code §820]
                 18
                           COUNTY OF LOS ANGELES, a
                           governmental entity;                                                         3. VIOLATION OF MANDATORY
                 19        JENNIFER MAGALLANES, an individual;                                          STATUTORY DUTIES
                           ELIZABETH RAMOS, an individual;                                              [Govt.Code§ 815.6];
                20         LUIS CARDENAS, an individual;
                           NINOS LATINOS UNIDOS, INC., a                                               4. BREACH OF DUTY OWING BY
                21
                           corporation duly organized under the laws of                                REASON OF SPECIAL
                           the State of California; MARCELA BAEZA,                                     RELATIONSHIP WITH PLAINTIFFS;
                22         an individual; FERNANDO BAEZA, an
                           individual; and DOES 1-25,                                                  5. VIOLATION OF FEDERAL CIVIL
                23
                                                                                                       RIGHTS, [42 U.S.C. § 1983];
                                               Defendants.
                24
                                                                                                       6. INTENTIONAL MISCONDUCT

                25                                                                                     Date:
                                                                                                       Time: 8:30 a.m.
                26       -----------------'                                                            Dept.:

                27
                                Minor Plaintiffs, MITZYP.; NILTON P.T.; BRIAN P.T.; and BELLANIRA P., by and through
                28
                         their Guardian Ad Litem, Richard L. Solomon, Esq., allege as follows:


                                                                                             - I -
                                                                                     Complaint for Damages
         Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 6 of 55 Page ID #:6



     1                                      GENERAL ALLEGATIONS
 2            I . Plaintiff MITZY P. , "MlTZY", dob 1 /25/2007 is at all times relevant a minor residing in
 3         the City of Lancaster, Los Angeles County, State of California.
 4           2 . P laintiffNILTON P . T., "NILTON ", doh 9/1 9/20 1 1 i s at all times relevant a minor residing
 5         in the City of Lancaster, Los Angeles County, State of California.
 6           3 . Plaintiff BRIAN P . T., "BRIAN", <lob 1 2/23/20 1 2 is at al l times relevant a minor resid ing
 7         in the City of Lancaster, Los Angeles County, State of Californi a .
 8           4 . Pl ainti ff BELLANIRA "BELLA" P . , dob 4/29/20 1 4 is at al l times relevant a minor residing
 9         in the City of Lancaster, Los Angeles County, State of California.
10           5 . Plaintiffs are biologi cal sibli ngs whose full names are known to Defendants , but are
11        identified with pseudonyms i n order to protect their anonymity.
12           6 . Plaintiffs are informed, believe and al lege that defendant County of Los Angeles
13        ("L.A. CO .") through its Department of Children and Family S ervices ("DCFS") is, and at all
14        times herei n menti oned was, a "public entity" as defined by California Government Code § 8 1 1 .2,
15        to wit: a "county" and a "publ ic agency" in the State of California and at all times herein
16        mentioned defendant L. A. CO. was acting as a public agency and county within the provi sions of
17        the Government Code §8 1 1 .2 .
18           7 . Plainti ffs are informed, bel i eve and allege that at all times herein mentioned, defendant
19        L.A. CO., and DOE defendants 1 through 25, inclusive, each was and is a "Foster Family Agency,"
20        a "County Adoption Agency," and a "Child Welfare Agency," duly licensed by the State of
21        California:
22               •   To provide inter alia, foster care and permanent placement services to children,
23                   such as Plaintiffs, who have been judicially determined to be legal dependents of
24                   the Superior Court of defendant L.A. CO .,
25               •   To provide professional support to foster parents, and
26               •   To find foster home placement or other places of foster home placement of dependent
27                   children of defendant L.A. CO. for temporary or permanent care, adoptive placement
28                   and services related to adoption of minors within the agency' s exclusive care, custody


                                                           -2-
                                                   Complain! for Damages
         Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 7 of 55 Page ID #:7




     1                and control, pursuant to the provisions of Wel fare & Instituti ons Code §272, Wel fare
  2                   & Institutions Code § 300, et . seq., Welfare & Institutions Code § 1 6 1 00, Health and
  3                   Safety Code § § 1 5 00, et. seq ., & l 502(a)(4), Government Code § 8 1 1 .2, and Title 22 of
 4                    the California Code of Regulati ons, §80000 et. seq . .
 5            8 . Plai ntiffs are informed, bel ieve and allege that at al l relevant times individual defendant
 6         JENNIFER MAGALLANES was a resident of Los Angeles County and employed by LACO as
 7         a Children' s Services Worker, "CSW".
 8            9.   Plaintiffs are informed, believe and al l ege that at all rel evant times individual defendant
 9         ELIZABETH RAMOS was a resident of Los Angeles County and employed by LACO as a
10         Children' s Services Worker, "CSW".
11            1 0. Plaintiffs arc informed, bel ieve and allege that at all relevant times i ndividual defendant
12         LU IS CARDENAS was a resident o f Los Angeles County and employed by LACO a s a
13         S upervi sing Chil dren ' s Services Worker, "SCSW".
14            1 1 . Plaintiffs arc informed, believe and allege that at all times herein alleged Defendant
15        N INO S LATINOS UNIDOS, JNC. , "NJNOS FF A", was and i s a private non-profit publ ic benefit
16        corporation duly organized under the laws of the State o f California, with a principal place of
17        business in Los Angeles County, California, to provide services as a "Foster Family Agency" and
18        "Adoptions Agency", l icensed by the State of California and by Defendant LACO, to provide
19        foster care and placement services for children who have been judicial ly determined to be legal
20        dependents of LACO under the provisions of Welfare and Institutions Code sections 3 00 et seq .,
21        Health and Safety Code sections 1 5 00 et seq., & l 502(a)( 4 ), Government Code section 8 1 1 .2 , and
22        Title 22 of the California Code of Regul ations, sections 80000 et seq . .
23           1 2 . Plaintiffs are informed, believe and al lege that individual defendants MARCELA BAEZA
24        & FERNANDO BAEZA at all relevant times were residents of Los Angeles County, cer(ffied by
25        NINO S FF A to meet all appropriate foster parent licensing requirements and were each acting in
26        their capacities as foster parents to provide to provide foster care and placement services for
27        Plaintiffs between approximately 1 0/25/20 1 5 through approximately 3/3/20 1 8 , and pursuant to
28        Title 22 Divi sion 6 Chapter 8 . 8 and Chapter 9 . 5 , Article 3 of the California Code of Regulations,


                                                            -3-
                                                    Complaint for Damages
         Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 8 of 55 Page ID #:8



     1     including but not limited to : protecting Plaintiffs from infli ction of pain [22 CCR § 893 72(a)( l )] ;
 2         and to providing care and supervision appropriate to Plaintiffs [22 CCR § 893 I 8(a)( l )] .
 3            1 3 . Plainti ffs are informed, bel i eve and allege that at all times mentioned between about
 4         between approximately 1 0/25/20 1 5 through approximately 3/3/20 1 8, LACO ' s DCFS employed
 5         NINOS FFA and Does 1 -25 to provide, without limitation, certi fied foster home placement
 6         and treatment services in the community, case management services and activities which
 7         are mandated by the Division 3 1 regulations to be performed by LACO ' s DCFS ' Children
 8         Services Workers, "C SWs", who were assigned responsibility for Plaintiffs as Juvenile
 9         Court dependents, and that by reason of its independent contract wi th LACO, co-defendant
1O         NIN OS FFA has assumed an independent and co-existing mandatory duty of care with LACO
11         to care for and protect Plaintiffs .
12            1 4. Plaintiffs are ignorant of the true names and capacities o f defendants sued herein as DOES
13         1 through 25 , inclusive, and therefore sue these defendants by such fictitious names. Plaintiffs wil l
14        amend th i s Complaint to allege the DOE defendants' true names and capacities when asce1iained.
15        Plaintiffs are informed, believe and allege that each fictitiously named defendant is responsible in
16        some manner for the occurrences herei n al leged, and that P laintiffs' injuries, as herein al leged ,
17        were proximately caused by that negl igence.
18            1 5 . Pl ainti ffs are informed, believe and allege that at all times herein mentioned, each
19        defendant was the agent of and independent contractor of each and every other defendant and in
20        doing the things hereinafter al leged, each was acting within the scope of such agency and
21        independent contract and with the permission and consent of the other defendant.
22            1 6. On or about 2/1 9/20 1 5 minor Plaintiffs MITZY, NILTON, BRIAN and BELLA, together
23        with three older siblings not parties to this litigation, were detained by DCFS from the home of
24        their mother, Wendy Trujillo, and, on information and belief, were variously placed into temporary
25        foster care, at the Plaintiffs ' respective ages of 8 years old, 3 ½ years old, 2 ½ years old & I O
26        months old.
27           1 7 . At no time prior to 2/ 1 9/20 1 5 did any of the minor Plainti ffs have any history of sexual
28        abuse, physical abuse or emotional abuse or trauma.


                                                             -4-
                                                     Complaint for Damages
         Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 9 of 55 Page ID #:9



     1        I 8 . On or about 4/29/2 0 1 5 al l minor Plaintiffs were legally declared to be dependents of the
 2         Los Angeles County Superior Court, and ordered p laced under the exclusive care, custody and
 3         control ofDCFS pursuant to Welfare and Insti tutions Code § § 300, 3 6 1 . 5 , and 3 62, and DCFS was
 4         duly ordered by the j uvenile court to provide to Plaintiffs child welfare services as described in
 5         Wel fare and Institutions Code § I 65 0 1 , through approximately 2/2/20 1 9, when Juveni le Court
 6        j urisdiction was ordered terminated.
 7            1 9. Pl aintiffs are informed, believe and al lege that at some time prior to 4/29/20 1 5 through
 8         approximately 3/3/20 1 8 minor Plaintiffs MITZY, NILTON , BRIAN and BELLA were placed
 9         together by DCFS, and continuously resided in defendant NINOS FF A ' s certified foster home of
1o         individual defendants MARCELA & FERNANDO BAEZA in Lancaster, Californi a.
11           20. Plaintiffs are i nformed, believe, and allege that DCFS is mandatorily required by law
12        pursuant to Wel fare and Institutions Code §§ 1 65 0 1 . l et seq . , and by Cal ifornia Department of
13        S ocial Servi ces Regulations 3 1 -20 1 et seq . , to prepare and periodically update a "Child Placement
14        N eed s Assessment" ("Assessment") fo r each minor detained by DCFS . The Assessment i s
15        required to be completed " [fj or each child being placed after talking with chi ld, parents, relatives,
16        etc . , and reviewing case records . . . ," and specifically warns CSWs to "not place sexual ly predatory
17        chi ld with vulnerable chil dren . Remember priority to meet chi ld's needs . . . , " and li sts 40 specific
18        factors such as alcohol usage, assaultive-other children, sexually acting out, sexually predatory,
19        and others as "fac tors to be considered " and checked by DCFS .
20           2 I . Plaintiffs are informed, bel ieve, and al lege that in addition to the above Assessment, DCFS
21        i s also required by law pursuant to Welfare and Instituti ons Code § § 1 650 1 . 1 et seq., by Cal ifornia
22        Department of Social Services Regulations 3 1 -20 1 et seq., and by DCFS ' s own policy and
23        regulations to prepare and periodically update for each detained minor a "Foster Child's Need s and
24        Case Plan Summary" ("Summary"). The Summary is required to " [i]nclude all information which
25        will help the Foster Caregiver understand the child's routine, needs and tendencies ."
26           22. P laintiffs are informed, believe, and allege that in addition to the above requirements, DCFS
27        is required by law pursuant to Welfare and Institutions Code §§ 1 650 1 et seq . , and California
28        Department of Social Services Regulations 3 1 -075 . 3 and 3 1 -200 et seq ., to timely devel op, prepare



                                                     Complai nt for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 10 of 55 Page ID #:10



     1    and up date for each detained mi nor an "Individual ized Child's Case Plan" and to provide the m inor
 2       a continuum of ap p ro p riate child welfare services.
 3          2 3 . Plaintiffs are informed, believe, and al le ge that at the time of each foster child's p lacement
 4       in each foster facility DCFS is to prep are an "Agency-Foster Parents Placement A g reement , " that
 5       is to be si g ned by a rep resentative of DCFS and the foster care g iver. B y such Placement
 6       A greement , DCFS agrees, i nter al ia: to p rovide the foster parent with knowled ge of the back g round
 7       and needs of the minor child necessary for the child's effective care, includin g Assessments,
 8       medical reports, and the identification of special needs within I 4 day s of placement ; to develo p
 9       an individualized case plan for each chi ld ; to share p e1tinent as p ects with the foster parents ; and
1O       to inform foster parents i f a child p laced by such a greement has any tendencies toward dan g erous
11       behavior to him/herself or others . B y such Placement A greement, the foster parent ag rees , inter
12       alia: to accept the child's special problems ; to p rovide a secure and stable envi ronment for the
13       foster child ; to maintain a g ood moral character, exercise pro p er and effective care and control of
14       the minor child ; and to immed iatel y notify DCFS of changes i n the foster child's health , behavior
15       and any chan g es in the household com p osition.
16          24 . On or about 3/29/20 1 5 , durin g a monitored visit with the Plaintiffs, Plaintiffs ' mother ,
17       Wend y Truj illo , p hoto g raphed and reported to DCFS a large purp le bruise and reddenin g on the
18       ri ght side of NILTON ' s eye and face extendin g down his cheek , and p hotos of scabbin g and
19       bruising to one of NILTON ' s arms and of a sin g le bruise to NILTON ' s arm .
20          25 . Be g inning app roximately l 1 /1 /20 1 7 Wend y Truj illo reported to DCFS that minor Plaintiffs
21       BRIAN and BELLA were acting strang el y at her monitored visits with them, BELLA not al lowin g
22       Wendy Truj illo and the childrens' older sibling Cecilia to take BELLA to the bathroom, BELLA
23       crying and screamin g uncontrollabl y when Wendy Truj i llo attempted to do so . Durin g that visit,
24       Wend y Truj illo reported to DCFS ' CSW JENNIFER MAGALLANES , that Wendy Truj illo
25       observed BELLA walkin g like she had j ust gotten off a horse, crying , and not allowing anyone to
26       touch her. Wend y Truj illo attempted to take photo graphs of BELLA' s private area but was told
27       by C S W MAGALLANES not to as that would be porno graphic. Wend y Truj illo asked CSW
28       MAGALLANES what she should do. CSW MAGALLANES said she wou ld inform the children 's



                                                   Complain! for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 11 of 55 Page ID #:11



     1   assigned CSW ELIZABETH RAMO S , that perhaps BELLA had an infection, and that she would
 2       inquire of BELLA ' s foster mother (MARCELA) and report the incident to CSW RAMOS .
 3          26. On 1 1 /6/20 1 7 Wendy Tn�j illo met with CSW RAMOS ' supervisor, SCSW CARDENAS
 4       to inquire what CSWs MAGALLANES and RAMOS had reported relating to BELLA' s behavior
 5       on 1 1 / 1 /20 1 7. Wendy Trujillo i s informed and believes that between l l /1 /20 1 7 to 1 1 /6/20 1 7
 6       S C S W CARDENAS had contacted DCFS ' s Regional Admini strators, "R.A. s" Sharon Hitman,
 7       Martha Rocha, and /or Kimberly Brown Shipley. On 1 1 /6/20 1 7 SCSW CARDENAS told Wendy
 8       Trujillo that no one had advised him <?l the situation, that he woul d speak with CSW
 9       MAGALLANES, and that he would arrange for a forensic examinati on of BELLA.
10          27. Between l l /6/20 1 7 to approximately 1 2/6/20 1 7 Wendy Truj illo called CS W RAMOS' and
11       SCSW CARDENAS ' offices approximately 6 times, and visited their offices on I I / 1 I /20 1 7,
12       1 1 / 1 6/20 1 7, 1 1 / 1 7/20 1 7 & 1 2/6/20 1 7 to inquire what follow up had been arranged. Neither CSW
13       RAMOS nor SCSW CARDENAS ever was in or returned Wendy Truj illo ' s calls until
14       approx imately 1 2/6/20 1 7.
15          28 . On or about 1 2/6/20 1 7 SCSW CARDENAS told Wendy Truj i llo that no follow-up or
16       forensic examination of BELLA had been ordered because there was no evidence on which to
17       proceed .
18          29. Plaintiffs are informed, believe and al lege that on or about 1 2/7/20 1 7 the Juvenile Court
19       ordered that Wendy Truj illo ' s chi ldren MITZY and two older siblings be moved from their foster
20       placements and placed in the home of their mother.
21          30. On 3/3/20 1 8 ,duri ng a visit with BELLA, Wendy Trujillo photographed a red welt area on
22       B ELLA' s low back. BELLA told Wendy Truj illo she had been spanked with a belt. Wendy
23       Truj illo also took a photo of a raw scrape on BELLA ' s right cheek below her eye .
24         3 1 . Plaintiffs are informed, believe and allege that on or about 3/3 /20 1 8 MITZY, NILTON,
25       BRIAN , and BELLA were removed by DCFS from the NINOS FF A' s certified foster home of
26       defendants MARCELA & FERNANDO BAEZA, and ordered placed on an extended visit in the
27       home of their mother, Wendy Truj illo.
28         3 2. Plaintiffs are informed, believe and al lege that between approximately 4/29/20 1 5 through


                                                           -7-
                                                   Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 12 of 55 Page ID #:12



 1      approx imately 3/3/20 1 8 DCFS investigated various Suspected Child Abuse Reports fi led against

 2      the N IN O S FFA 's certi fied foster home of defendants MARCELA & FERNANDO BAEZA . The

 3      results of such investigations are known to Defendant LACO but unknown to Plaintiffs .

 4          3 3 . On 3/9/20 1 8 Wendy Truj illo made a report to Deputy Telles of the Lancaster Sheriffs

 5      office, reported as DR#: 0 1 8-04664- 1 131 -149, re suspected violation of Penal Code §273 AR. The

 6      results of such investigation are known to Defendant LACO but have not been made availab le to

 7      Plaintiffs to date .

 8         34. On 3/1 3/20 1 8 Wendy Truj illo made a report to Deputy Moore of the Lancaster Sheriffs

 9      office, reported as DR#: 01 8-04947-l 1 37- 1 20, re suspected violation of Penal Code §289; i.e.

10      sexual penetration against victim's wil l . The results of such investigation are known to Defendant

11      LACO have not been available to Plaintiffs to date .

12          3 5 . On 4/ 1 2/20 1 8 Wendy Truj illo made a report to Deputy Bueso of the Lancaster Sheriffs

13      office, reported as DR#: 0 1 8-07008-l l 26-120, re suspected sexual crime against child . The results

14      of such investigation are known to Defendant LACO but have not been available to Plaintiffs to

15      date .

16         3 6 . On or about 4/ 1 2/20 1 8 DCFS re-detained both minor Plaintiffs BRIAN and BELLA fr om

17     Wendy Truj illo and her prior visitation orders with them were modifi ed after Wendy Truj i llo

18     reported to DCFS allegati ons of suspected physical and sexual abuse to both minor dependents

19     whi le residing in their foster home.

20         3 7. On or about 4/1 2/20 1 8 , on Plaintiffs' information and belief, minor Plaintiffs BRIAN

21     and B ELLA were each examined and subjected to possible additional testing at Antelope Val ley

22     Hospital by Diane Hehrli, FNP for Sexual Assault, Reported (PEDS). The results of such

23     examinations and testing are known to Defendant LACO but unknown to Plaintiffs .

24         3 8. O n o r about 4/1 2/20 1 8, on Plaintiffs' information and belief, the Juvenile Court changed

25     Plaintiffs MITZY, NILTON, BRIAN and B ELLA's order.ft-om an extended visit with their mother,

26     Wendy Truj illo, and ordered that those minors be placed in the home of their mother.

27         3 9. On or about 7/ 1 9/20 1 8 Margherita Toscano, CSA/PA prepared her Final Report of a

28     Forensic Examination of Plaintiff NIL TON "Alex", which Histo ry reads in pertinent part:



                                                         -8-
                                                 Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 13 of 55 Page ID #:13



 1           ''Ni/ton "A lex " is a 6 year old lvf here with mmnfor afhrensic exam . . . . Per DCl'<'>' referral:

 2           the child Ni/ton disclosed to his mother that the previous foster parent MARCELA used lo

 3           make him eat his own vomit, yell at him fhr eating too much fiJod, and lock him in the

 4           basement when he misbehaved. A1other reports children were in the care o.ffoster mom

 5           MARCELA BAEZA . fi·om 3/201 5 to 3/3/2018. During that time, her children were being

 6           abusedphys ically and sexually by.foster mom and her biological son Jesse. Mother reports

 7           A lex, Brian and Bella are exhibiting anger, aggression, d(fficult time sleeping, nightmares,

 8           wants to stay away, bedwetting at night; and vomiting afier eve,y meal. The teacher per

 9           mother has also expressed concern about is aggression toward\· others. Child returned to

10           mother officially 7/6/2018. Patient today disclosed.foster mom MARCELA BAEZA would

11           "hit me " on arms with open hand and would hit me with belt on my back ". He also

12           disclosedfhster mom would hit his younger sister Bella "got a red thing and purple thing

13           on her back ". Perpatient, foster mom would threaten to put him in time out on the garage

14           if he told his mom. When asked ifhe was ever placed in time out in garage, patient said yes.

15           It occurred multiple times, where he was placed in time out in the garage with the lights a.ff

16           He also reports he was.forced to sleep on the.floor while the.foster brother Jesse slept on

17           a bed. He denies any sexual abuse by MAR CELA or Jesse today. He reported Jesse

18           touched Bella and she would yell "stop, no " (patient reacted this during exam). He does
                                  f
19          state he is aji-aid o A1ARCELA and Jesse. Currently, is h appy to be home with mom and

20          is not afraid of being with mom and siblings."

21          Assessment/Plan reads in pertinent part:

22          "Child sexual abuse, su.�pected, initial encounter:

23          Patient today denied histmy of sexual abuse . However, patient disclosed sexual abuse

24          against his younger sister by A1ARCELA and her son Jesse.

25          A lso displaying signs of trauma as described by mother.

26          Reconunending patient to be evaluated by mental health clinician :,,p ecializing in trauma

27          il?formed care.

28          Given today ·s disclosure o_fphysical and sexual abuse occurring in home of MARCELA



                                                        -9-
                                                Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 14 of 55 Page ID #:14



     1          BAEZA, there is concern_feJr the sc{fety <�l other children in the home. . . . "

 2              Patient disclosed physical abuse by MARCELA BA EZA. Given tfrne .fame, would not

 3              expect to find physical findings on exam today. "

 4          40. On or about 7/ 1 9/2 0 1 8 Wendy Truj i llo met and spoke with Nancy Campos, Victim

 5       S ervices Representative, Bureau of Victim Servi ces, Los Angeles Sheri ff' s Department Special

 6       Victims Bureau, 1 0 1 0 W. Ave. J, Lancaster, CA . 93 5 34.

 7          4 1 . Plaintiffs are informed, believe and contend that beginning approximately 1 /20/20 1 7 minors

 8       MITZY, NILTON, BRIAN, and BELLA and their three older siblings were represented in Juvenile

 9       Court as its dependents by Court appointed attorney Robert L.Weiss.

10          42. Plaintiffs are informed , believe and contend that between approximately 1 1 / 1 /20 1 7 through

11       8/ 1 5/20 1 8 MITZY's, NILTON' s, BRIAN ' s , and BELLA ' s Court appointed attorney Robert

12       L. Weiss knew and or should have known of Wendy Tmj i l lo ' s concerns related to the minors'

13       various CSWs and SCSWs concerning said minors' alleged mistreatment in foster care by their

14       foster parents, MARCELA &/or FERNANDO BAEZA, and knew or should have known of the

15       Los Angeles Superi or Dependency Court's Juvenile Tort Policy, but Mr. Weiss fai led to file any

16       Wel fare & Institutions Code § 3 1 7(e) report of such alleged mistreatment with the Court as

17       required by the Court' s Juvenile Tort Policy until approximately October, 20 1 8 , and then only in

18       response to Wendy Truj illo' s attorney, Steven P. Beltran ' s own Motion for Leave to file his own

19       Welfare & Institutions Code § 3 l 7(e) report.

20          4 3 . On or about 8/7/20 1 8 Petitioners' counsel, Steven P. Beltran, had a telephone conference

21       with Mr. Wei ss, informing him of Mr. Beltran ' s intention to file his own Welfare & Institutions

22       Code § 3 1 7(e) Report on behalf of the minors.

23         44. On 8/1 5/20 1 8 Wendy Trujillo ' s counsel , Steven P . Beltran, filed Petitioner' s own Motion

24       for Leave to file a Welfare & Institutions Code § 3 1 7(e) Repmt on behalf of said minors, which

25       Motion was set for hearing on 1 0/ 1 8/20 1 8 , with timely Notice mailed to Mr. Weiss and all other

26       Counsel.

27         45 . Between 8/7/20 1 8/20 1 8 through 1 0/ 1 8/20 1 8 Petitioner's counsel Mr. Beltran received

28       nothing from Mr. Weiss.



                                                              - 10 -
                                                   Compl a i n t for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 15 of 55 Page ID #:15



 1           4 6 . O n 1 0/ 1 8/20 1 8 the Court ordered that Wendy Truj illo ' s Welfare & Institutions Code

 2         § 3 1 7(e) Motion be taken off calendar and directed further inquiry directly to the J uveni le Court' s

 3         Presiding Judge, Michael Levanas. Mr. Weiss stated to Wendy Truj illo ' s counsel Mr. Beltran that

 4      he had filed his own Welfare & Institutions Code § 3 1 7(e) Report for the 1 Oi l 8/20 1 8 hearing, but

 5      did not and would not provide Petitioner a copy of it.

 6           47. On 1 1 /8/20 1 8 the Juvenile Court appointed Wendy Trujillo's counsel, Steven P. Beltran ,

 7      as their Welfare & Institutions Code § 3 1 7(e) attorney.

 8           4 8 . On or about 2/2/20 1 9 the Juvenile Court ordered that the dependent status of minors

 9     Plaintiffs MITZY, NILTON, BRIAN and BELLA be terminated and returned to the care, custody

10     and control of their mother Wendy Trujillo. By that order, Mr. Beltran 's authority granted him by

11     the Juvenile Court under Wel fare & Institutions Code § 3 1 7(e), for access to the minors' Juvenile

12     Court and DCFS records, also terminated.

13           49. Between 1 1 /8/20 1 8 through 2/2/20 1 9 Mr. Beltran was unable to complete his review of

14     the Juvenile Court's and DCFS' records, and no GAL was appointed pursuant to Code of Civil

15     Procedure § 3 72 to prosecute any civil actions on behalf of the minor Plaintiffs outside of the

16     j uvenile court.

17           50. On 5/22/20 1 9 Mr. Beltran filed Tort Claims with LACO for minors MITZY, NIL TON,

18     BRIAN and BELLA.

19           5 1 . On 5/28/20 1 9 LACO denied the minors' Tort Claims as not timely filed, and stated it would

20     take no further action on their matters, and stated that the minors may apply to the court for relief

21     pursuant to Government Code § 946. 6 .

22           52. O n 6/27/20 1 9 the Plai ntiffs filed their Petition fo r Order Relieving them from Claims filing

23     Provisions of Government Code § 945 . 6 under LAS C Case No. 1 9STCP02693 .

24           5 3 . Between approximately June 20 1 8 through approximately July 20 1 9 MITZY began

25     attending psychological counseling at Children' s Center, Lancaster, Cal ifornia.

26           54. As of approximately 7/2/20 1 9 Wendy Trujillo reported the Plaintiffs MITZY, NILTON,

27     BRIAN and BELLA to be suffering the following:

28     I



                                                           - 11 -
                                                    Complaint for Damages
 Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 16 of 55 Page ID #:16



     1   MITZY : (Then 1 2 years old) .

 2           Previous S chool : Discovery (Lancaster School District)

 3           Current School: Fulton and Alsbury Academy of Arts and Engineeri ng

 4           Placed in foster care at age 7 .

 5           S h e has severe depression, does not want to shower, does not like t o express her feelings

 6           or communicate .

 7           She is doing wel l in school, but she closes herself in homework, reading books .

 8          Does not want to l eave her room or go anywhere, or have social interactions .

 9

10       NIL TON: (Then 7 years old).

11           School (Current) : Discovery (Lancaster School District)

12          Was placed in foster care at age 3 .

13          He suffered a severe beating on the face, with photos taken by mother.

14          Mom feels that this has caused speech problems, word coordinati on & concentration

15          i ssues. When he smiles there is a dent on his face on where he was hit. She feels that

16          when he was 3 years old he was quick, fi rst to walk right away from all si blings . Now

17          she sees him being slow. Personality, want to please everyone, i s sentimental .

18          He has problem s eating, due to trauma ( stated that he was given spoiled food and forced

19          to eat it, after eating he would vomit, and foster parent forced him to eat vomit.) Now

20          any food that he eats makes him sick. His stomach hurts all the time after eating or says

21          he does not like the food. Wendy Truj i l l o says she gi ves him medication to make him

22          feel better.

23          Does not want to go to school.

24          Has had daytime wetting incidents at school .

25
26       BRIAN : (Then 6 years old).

27          School (Current) : Discovery (Lancaster S chool District)

28          Was placed in foster care at age 2



                                                    - 12 -
                                            Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 17 of 55 Page ID #:17



     1          He was sexual ly abused by the ol der m inor who i s the son of the foster care parent. Thi s

 2              boy attended Di scovery (same as BRIAN) and this caused him a lot of fear that has, in

 3              turn , created excessive absences from school .

 4              He has self-inj urious behavi ors, biti ng and scratching self.

 5              He cries a l ot in school . Has had daytime wetting incidents at school, and going to

 6              schoo l (when he has seen former foster parent).

 7              Aggressive behavior with other students fights with them a l ot.

 8

 9           BELLA: (Then 4 years old).

10              School (Previous) : Tierra Bonita ES (Eastside Union School Di strict) Pre-K

11              Was pl aced in foster care at 8 months.

12              Was sexual ly abused by the same older boy that abused BRIAN .

13              Has difficulty concentrating, cannot focus, di splays compulsive and obsessive behavior,

14              needs the same routi ne or breakdowns, needs things placed in a certai n manner, if these

15              are moved she breaks down, bedwetting.

16              Previously inappropriate behaviors with other kids, "want to play winnie" (how they

17              refer to the sexual abuse) or tel ls other kids strange things, masturbation, and touching

18              in publ ic.

19              Mother states that the therapist has helped her with these behaviors .

20              The focus of therapy has been to make her conscious that these behaviors are not

21              appropriate and that nobody should touch her inappropriately.

22
23          WENDY TRU.JILLO ASSESSMENT OF MINORS :

24             Mother reports all minors are receiving tutoring i n academics, they have fallen behind

25              due to excessive absences.

26              Mother has thought about independent studies/home school, however, she feels that it

27              is not good to i sol ate them from other children and people.

28             Mother requested evaluations in writing for NILTON & BRIAN on or about May 20 1 7



                                                      - 13 -
                                              Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 18 of 55 Page ID #:18



 1                  and on or about Feb . 20 1 8.

 2                  Mother also showed the forensic report to the school principal .

 3                  School principal told her that the issues her kids have are not related to speci al

 4                  education and was to ld that they could not do anything about the boy (who sexually

 5                  abused her kids) because he has a right to go to this school , and that she should consider

 6                  moving her kids to another school .

 7                  Mother stated that she could not move them to another school because the school year

 8                  had already started.

 9                  Mother also asked for an evaluation for BELLA and was told the same thing. Mother

10                  has received various letters due to excessive absences .

11                  Mother has difficulty working because she needed to stay home and care for her kids,

12                  every time they missed school.

13                  Mother has begun receiving help from a program PCRT that provides daycare at home.

14                  Now when the kids miss school the program comes to her home and provide daycare.

15        5 5 . On 9/ 1 6/20 1 9 the Court appointed Richard L. Solomon, Esq ., as Guardian Ad Litem for

16     minors MITZY, NILTON, BRIAN & BELLA.

17        5 6 . On I 0/3/20 1 9 the Court i ssued its ori ginal Summons on the minors ' Petition for Order

18     Relieving them from Claims filing Provisions of Government Code § 945 .6 under LASC Case No.

19      l 9STCP02693 .

20        5 7. Between approximately August, 20 1 9 through approximately December, 20 1 9 Plaintiff

21     MITZY attended Court referred psychological counseling with Javier Flores in Lancaster,

22     California following the death of her older sibling Cecilia. That counsel ing was suspended

23     following MITZY' s family' s move and the COVID closures. MITZY is due to resume

24     psychological counseling stm1ing approximately 8/20/2020. MITZY relates the following about

25     her abuse in the Baeza defendants ' certified foster home:

26             • The Baeza home had about 4- 5 bedrooms and two stories and slept in the same bedroom

27     upstairs ;

28            • The Baeza ' s two older adult daughters, Francisca ( 1 7- 1 8 years old) & Fernanda (adult),



                                                            - 14-
                                                    Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 19 of 55 Page ID #:19



        shared one bedroom and never hit us, but were present sometimes when the Baezas h it us, and

 2      sometimes tol d MARCELA Baeza not to hit us;

 3              • NILTON & BRIAN shared another bedroom with the Baeza ' s approximately 7-8 year

 4      old son Jesse;

 5              • BELLA & I shared our own upstairs back bedroom in the Baeza home upstairs;

 6              • The Baezas did not hit the me or my brothers and si ster unti l about the first month after

 7      we moved there and I told MARCELA not to hit us a couple of times at the start;

 8              • I also told FERNANDO Baeza not to hit us at the start;

 9              • MARCELA Baeza usually hit me with a belt, or an open hand . She also used a shoe or

10      a plastic clothes hanger, on my face, chest, back, both legs, both arms and both hands, usually a

11      couple of hits at a time. She used a shoe to hit me mostly on my back which left brui ses and hurt

12      for a couple of days. The first time was because I told her Jesse, 1 -2 years younger than us, was

13      hitting us .   MARCELA hit me with a clothes hanger mostly on my back and both arms.

14      MARCELA said that if we told anyone she would get mad and hit us agai n ;

15              • MARCELA usually used a belt o r an open hand to h it me usual ly every day, which would

16      leave marks on my body and/or brui ses and scratches on my back and on my arms and legs that

17      would last a couple of days ;

18              • MARCELA usually used a bl ack belt with little circl es, brown i n the middle, about an inch

19      wide, with a goldish buckle, but used up to about 4 different belts . Another belt was grey with a

20      black buckle, skinnier than the black and brown one. The belts would leave red marks and bruises

21      on my back and arms that would hurt and last a couple of days.

22              • MARCELA also used mostly a black or a white fat round plastic clothes hanger to hit me

23      with;

24              • MARCELA did not usually hit us all together at the same time. I saw MARCELA hit my

25      brothers and sister. Sometimes she called us to be hit, or she would just hit us;

26              • FERNANDO did not hit us as often because he was not always home. He usually hit us

27     about 2 times a week on the weekends; FERNANDO usually hit us all at the same time and mostly

28     used a belt, usually on our backs with our clothes on. He would use different belts from the belts



                                                         - 15 -
                                                 Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 20 of 55 Page ID #:20



     1   used by MARCELA, smaller and usually black belts .

 2                • MARCELA and FERNANDO would also punish us about twice a week if we complained

 3       about anything or if we complained about how Jesse was treating us, by locking us in our rooms

 4       or in the garage, without water or food, for around 30 minutes, and they would turn out the lights

 5       in the bedroom or garage if at night.

 6                • MARCELA would also call us names in Spanish l ike "estupida or pendej a", and tel l us

 7       stuff like we did not matter, and that our mother did not want us and that was why we were here;

 8                • Every once in a while MARCELA & FERNANDO would put NIL TON & BRIAN 's food

 9       outside on the cement outside of the kitchen glass door or put their food outside for them to eat.

10                • Jesse tried to touch me once on my private parts. He's about 1 -2 years younger than me.

11       I was about 9 years old. We were i n the living room at about 6 pm. My brothers and sister were

12       upstairs with MARCELA. I told him to stop but he would not stop at first. Then I went to tell

13       MARCELA and she did not believe me. She did not cal l Jesse to ask him. She told me I was a liar

14       trying to get Jesse in trouble.

15                • Another time MARCELA was giving BELLA a shower downstairs and left her alone in

16       the shower to go upstairs to get BELLA some clothes. BELLA was about 2-3 years old. I walked

17       into the bathroom and saw BELLA alone with Jesse trying to touch her front private part. He had

18       his hand on her thigh moving it up and I told him to stop. He stopped and did not say anything

19       and left the bathroom . I went to tell MARCELA. MARCELA told me to stop saying things like

20       that and she went downstairs . This happened about I month after Jesse tried to touch me in my

21       private parts .

22              • Jesse is about 2-3 years older than BRIAN & NILTON and would hit them and cal l them

23       names.

24              • I was afraid to tell anyone about what MARCELA and FERNANDO and Jesse were doing

25       because MARCELA would just punish us more. After we came home I began having bad dreams

26       about once a week of MARCELA hitting us in the garage or in our rooms . I still have those

27       dreams but not as much as before.

28          5 8 . On 8/ 1 1 /2020 the Court granted the minors NILTON, BRIAN & BELLA their Petition for



                                                          - 16 -
                                                  Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 21 of 55 Page ID #:21



     1   Order Rel i eving them from Claims filing Provisi ons of Government Code § 945 .6, but the Court

 2       denied MITZY' s Petition for such relief

     3        5 9. Plaintiffs have compl ied with all claims reporting requirements.

 4                                            FIRST CAUSE OF ACTION

 5                                                 [General Negligence]

 6         (BY ALL PLAINTIFFS AS AGAINST NINOS LATINOS UNIDOS FAMILY FOSTER

 7                     AGENCY, MARCELA BAEZA & FERNANDO BAEZA & DOES 1 -25)

 8           60 . Plai nti ffs real lege each and every allegation set forth in Paragraphs 1 - 59 of this Complaint

 9       as though fully set forth herein .

10           6 1 . A t al l times herein al leged between approximately 1 /20/20 1 7 through 2/2/20 1 9, defendant

11       L. A. CO. through its DCFS, was duly ordered by the juvenile court to provide Plaintiffs their chi ld

12       welfare services as descri bed in Wel fare & Institutions Code § 1 650 1 .

13           62. Plainti ffs are informed, believe and allege that at all times herein it has been the intent of

14       the State of Cal ifornia's Legi sl ature that there be private efforts to recruit foster parents and that

15       the total number of foster parents be increased as set forth in Health & Safety Code §§ 1 5 00, et.

16       seq . .

17           63 . Plai nti ffs are informed, believe and allege that at all times herein mentioned , defendant

18       NINOS FFA and DOE defendants I through 25, inclusive, each was and is a "Foster Family

19       Agency", as described in Health & Safety Code § 1 506, duly authorized by defendant L.A. CO. ' s

20       DCFS and the State of Cal ifornia, but not by way of limitation :
                   •   To make private efforts to recruit foster parents so as to assist in increasing the
21

22                     total number of foster parents;
                   •   To "cert(/Y', but not to "license" private homes in the community to provide
23
24                     foster care;

25
                   •   To document that each ofNJNOS FF A ' s foster parents has met all of the state's

26                     requirements to become a certified foster parent as prescribed in Title 22 of the

27                     California Administrative Code § § 80000, et. seq . ;
                   •   To properly train and supervise the foster parents that it certi fies and to determ ine
28



                                                            - I7 -
                                                     Complaint for Damages
 Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 22 of 55 Page ID #:22



                whether or not the home continues to meet licensing standards;
            •   To provi de foster home placements and treatment services in the community for
 2

 3              chi l dren who have been j ud icially determined to be legal dependents of the

 4              Superior Court of defendant L.A. CO . ; and,
            •   To provide professi onal support to its certi fied foster parents, pursuant to the
 5

 6              provisions of Wel fare Institutions Code § 3 00, et. seq ., Health and S afety Code

 7              § 1 5 0 1 , 1 5 0 1 . 1 , 1 502, 1 5 06 & 1 5 06.6, Government Code §8 1 1 .2, and Title 22 of

 8              the California Admini strative Code Sections, §80000 et. seq.

 9      64. Plainti ffs are informed, bel ieve and al lege that at all times herein mentioned between

10   approximately 1 /20/20 1 7 through 2/2/20 1 9 , defendant L.A CO . 's DCFS employed defendant

11   NINOS FFA and DOES 1 -25 to provide to Plaintiffs as juveni le court dependents, without

12   limitation, Plaintiffs' certified foster home placement and treatment services in the community,

13   case management services and activities whi ch are mandated by the Divi sion 3 1 regulations to be

14   performed by defendant L.A. CO. 's DCFS ' Chi ldren S ervices Workers, "CSWs", who were

15   assigned responsibility for Plai ntiffs as Juvenile Court dep endents, and that by reason of its

16   independent contract with defendant LA.CO . , co-defendant NINOS FF A has assumed an

17   independent and co-existing mandatory duty of care with defendant L.A. CO. to care for and

18   protect Plaintiffs.

19      6 5 . Plaintiffs are i nformed, believe and al lege that at al l times herein alleged indi vidual

20   defendants MARCELA BAEZA & FERNANDO BAEZA had been recruited by defendant NINOS

21   FFA to become certified foster parents so as to assist in increasing the total number of NINOS

22   FF A' s foster parents and to be "certified" by NINOS FFA as a private home in the community to

23   provide foster care as described in Health & S afety Code § 1 506 and the associated regulations .

24      6 6 . Plaintiffs are informed, bel ieve and allege that at all times herein alleged from some

25   unknown time prior to 4/29/20 1 5 defendant L.A. CO. had duly authorized defendant NINOS FF A,

26   and defendant NINOS FFA thereafter issued to the BAEZA defendants, its Certificate of Approval

27   and cerftfied to the State of California ' s Department of Social S ervices, ("DSS"), with no specific

28   limitations stated , that the home of MARCELA BAEZA and FERNANDO BAEZA, located in




                                                Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 23 of 55 Page ID #:23



     1   Lancaster, CA., met the minimum licensing standard s pursuant to Health & Safety Code § 1 506(b)

 2       and Title 22 California Admini strati ve Code, Division 6 .

 3           6 7 . Plaintiffs are informed , believe and allege that at o n o r about 4/29/20 1 5 defendant L.A.

 4       CO. 's DCFS, pursuant to its independent contract with defendant NINOS FFA as alleged herein,

 5       placed Plaintiffs into the BAEZA defendants ' home certified by NINOS FFA, and that Plaintiffs

 6       thereafter conti nuously resided in the BAEZA certified foster home unti l approximately 3/3/20 1 8.

 7          6 8 . At all ti mes herein beginni ng approximately 2/24/20 1 5 through approximately 3/3/20 1 8

 8       DCFS assi gned various of its Children Services Workers, ("CSWs") to oversee Plaintiffs' various

 9       pl acement and welfare services as dependents of the Juvenile Court.

10          69. At al l times herein al l eged Health & S afety Code § 1 506(b) l provides in relevant part that

11       defendants L. A. CO. and NINOS FFA, as foster family agencies, may require its foster parents to

12       meet additional standards or be compatible with said defendants ' treatment approach.

13          70. Plaintiffs are informed, believe and al lege that at no time beginning approximately at no

14       time prior to 4/29/20 1 5 through approximately 3/3/20 1 8 did defendant L.A. CO. investi gate, assess

15       and/or inquire of defendant NINO S FFA and/or of the individual BAEZA defendants, nor did

16       defendant NIN OS FFA investigate, assess and/or inquire whether the BAEZA defendants, or either

17       of them , should be required to attend further training to properly care for Plai ntiffs, nor did

18       defendants L.A . CO. and/or NINOS FFA require the BAEZA defendants to do anything to

19       demonstrate their ability to properly care for and provide safe and appropriate foster treatment

20       services to Plaintiffs.

21          7 1 . Plai ntiffs are informed, believe and allege that at no time beginning approximately at no

22       time prior to 4/2 9/20 1 5 through approximately 3/3/20 1 8 did defendants L.A. CO. or NINOS FFA

23       investigate, assess, inquire and/or require the BAEZA defendants to meet additional standards or

24       to demonstrate thei r particular foster care skills provided to Plaintiffs to be compatible with

25       defendants L.A. CO. ' s and NINOS FFA's treatment approach as set forth in Health & S afety Code

26       § 1 506(b) l .

27          72 . At all times herein alleged Health & Safety Code § § 1 529. 1 & 1 529.3 mandate the minimum

28       amount of foster parent training required of certified foster parents such as the BAEZA defendants,



                                                           - 19 -
                                                   Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 24 of 55 Page ID #:24



     1   and that defendant L.A. CO. shal l not be precluded from requi ring pre-pl acement or post­

 2       placement foster parent training in excess of the requirements of those sections.

 3           73 . Plaintiffs are informed, believe and allege that at no time prior to 4/29/20 1 5 through

 4       approximately 3/3/20 1 8 did defendant NINOS FFA and Does 1 -25 :

 5               • Investi gate, assess and/or inquire whether BAEZA defendants required any further

 6       training to properly care for Plaintiffs, or

 7               • Require the BAEZA defendants to attend or complete pre-placement or post-placement

 8       foster parent training in excess of mini mal foster care training requ irements as set forth in Health

 9       & Safety Code §§ 1 5 29. 1 & 1 5 29.2, in order for the BAEZA defendants to demonstrate to

10       defend ants L.A. CO. and/or NINOS FFA the BAEZA defendants' particular foster care skills

11       provided to Plaintiffs to be compatible with defendant L.A. CO. ' s and/or defendant NINOS FF A ' s

12       treatment approach as set forth i n Health & Safety Code § 1 506(b ).

13          74 . Plaintiffs are informed, believe and allege that defendants' L.A. CO. and NINOS FFA and

14       Does 1 -2 5 , and each of them, at all times herein are required by law to keep and maintain ledger

15       notes and/or entri es of all contacts with third parties, known variously as "Delivered Service Logs,

16       Title 20s, and /or 1 95 0s", of al l information obtained, all allegations raised, all incidents occurring

17       and/or any other relevant information regarding the chi ld wel fare services delivered to each

18       Plaintiff as dependent chi ldren, relating to each said defendants ' respective supervision of its

19       certi fied foster parents, its monitoring of the standard of care and treatment services provided to

20       foster children placed into its certified foster homes, including Plaintiffs ' physical, psychological,

21       emotional , behavioral , and/or any other relevant activities .

22          75 . Plaintiffs are informed, believe and al1ege that defendants ' L.A. CO. and NINOS FF A and

23       Does 1 -25, requirement to keep and maintain ledger notes and/or entries of all contacts with third

24       parties, known variously as "Delivered S ervice Logs, Title 20s, and /or 1 950s", are for the purpose

25       of providing, inter alia, for each Plaintiffs' needs and best interests from time to time occurring,

26       and protecting Plaintiffs against known and foreseeable risks of harm posed to them , including but

27       not limited to :

28              • The BAEZA defendants' prior history of DCFS Hotline referral s ;



                                                          - 20 -
                                                   Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 25 of 55 Page ID #:25



     1           • NINOS FF A's prior hi story of DCFS Hotline referrals;

 2               • Wendy Truj illo ' s 3/9/20 1 8 rep011 to Deputy Telles of the Lancaster Sheriffs office,

 3       reported as DR#: 01 8-04664- 1 1 3 1 - 1 49, re suspected vi olation of Penal Code §273 AR;

 4              • Wendy Tnli illo 's 3/1 3/20 1 8 report to Deputy Moore of the Lancaster Sheri ffs office,

 5       reported as DR#: 01 8-04947-1 137-1 20, re suspected violation of Penal Code §289;

 6              • Wendy Trujillo's 4/ 1 2/20 1 8 report to Deputy Bueso of the Lancaster S heri ffs office,

 7       reported as DR# : 018-07008- 11 26-120, re suspected sexual cri me against child;

 8              • The BAEZA defendants ' becoming overwhelmed in provid ing care for her own minor

 9       chi ldren, in addition to Plaintiffs and any other foster chi ldren in the BAEZA defendants ' certified

10       foster home ; and,

11              • The circumstances rel ated to the Plai ntiffs ' removal from the BAEZA defendants home

12       on 3 /8/20 1 8 , including but not limited to allegations of Plaintiffs ' sexual abuse, physical abuse

13       or emotional abuse by the BAEZA defendants.

14          76 . Plainti ffs are informed, believe and al lege that at no time beginning approximately

15       4/29/20 1 5 through approximately 3/3/20 1 8 did defendant NINO S FFA nor any of its CSWs

16       assigned to Plaintiffs' case report to any of defendant L .A. CO . ' s DCFS CSW, SCSW, to

17       Community Care Li censing, nor to anyone else any of the knowable and foreseeable risk of abuse

18       to Plaintiffs i ncludi ng but not limited to al legati ons of Plainti ffs' sexual abuse, physical abuse or

19       emotional abuse by the BAEZA defendants.

20          77. Plaintiffs are informed, believe and allege that at no time beginning approximately

21       4/29/20 1 5 through approximately 3/3/20 1 8 did defendant NINOS FFA nor any of its CSWs

22       assigned to Plaintiffs ' case report any of the facts alleged in      ,r,r   1 -5 5 supra, to defendant L.A.

23       CO . ' s CHILD ABUSE HOTLINE.

24          78 . Plaintiffs are informed , believe and allege that at no time beginni ng approximately

25       4/29/20 1 5 through approximately 3/3/20 1 8 do NINOS FFA ' s nor do DCFS ' C S W ' s Del ivered

26       S ervice Logs for Plaintiffs include any entries of the facts alleged in ,r,r 1 -5 5 , supra, as required by

27       law.

28          79 . Plaintiffs are informed, bel ieve and allege that beginning approximately 4/29/20 1 5 through



                                                            - 21 -
                                                    Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 26 of 55 Page ID #:26



     1   approximately 3/3/20 1 8 defendants LACO and NINOS FFA , and each of them, and DOES 1 -25

 2       each knew and/or should have known, in the exercise of reasonable diligence, that the BAEZA

 3       defendants were incompetent, unqualified, and unfit to do the acts required of them as certified

 4       foster parents for Plaintiffs, and that by pl acing Plai ntiffs into the BAEZA defendants ' certified

 5       foster home wi thout knowl edge of and/or inadequate documentation of the BAEZA defendants'

 6       pri or hi story of DCFS Hotline referrals and the allegations made therein, could reasonably and

 7       foreseeably expose Plaintiffs to the unreasonable risks against which they could not defend,

 8       including but not limited to :

 9              • The BAEZA defendants' prior history of DCFS Hotline referrals;

10              • NINOS FF A's prior history of DCFS Hotline refenals;

11              • Wendy Truj illo ' s 3 /9/20 1 8 report to Deputy Telles of the Lancaster Sheriffs office,

12       reported as DR# : 0 1 8-04664- 1 1 3 1 - 1 49, re suspected violation of Penal Code §273 ;

13              • Wendy Truj i l lo ' s 3/1 3 /20 1 8 report to Deputy Moore of the Lancaster Sheriffs office,

14       repmted as DR#: 0 1 8-04947-1 137- 1 20 , re suspected violation of Penal Code §289;

15              • Wendy Truj il l o' s 4/ 1 2/20 1 8 report to Deputy Bueso of the Lancaster Sheri ffs office,

16       reported as DR#: 0 1 8-07008-1 1 26-120, re suspected sexual crime against child;

17              • The BAEZA defendants' becoming overwhelmed in providing care for her own minor

18       children, in addition to Plaintiffs and any other foster children in the BAEZA defendants' certified

19       foster home; and

20              • The circumstances related to the Plaintiffs ' removal from the BAEZA defendants home

21       on 3/8/20 1 8 including but not limited to allegations of Plaintiffs ' sexual abuse, physical abuse or

22       emotional abuse by the BAEZA defendants.

23          8 0. Plaintiffs are informed, believe and al lege that beginning approximately 4/29/20 1 5 through

24       approximately 3/3/20 1 8 defendants LACO and NINOS FFA, and DOES 1 -2 5 and each of them,

25       knew and/or should have reasonably foreseen and known, but not by way of limitation, that it was

26       not safe to place Plaintiffs into and/or to allow Plaintiffs to remain placed in the BAEZA

27       defendants ' certified foster home without requiring them to attend or to complete pre-placement

28       and/or post-placement foster parent training in excess of minimal foster care training requirements



                                                          - 22 -
                                                  Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 27 of 55 Page ID #:27



         as set forth in Health & Safety Code § § 1 5 29. 1 & 1 529.2, in order to demonstrate their parti cular

     2   foster care skills to be provi ded to Plaintiffs to be compatible with defendant L.A. CO. 's and/or

     3   defendant NINO S FF A ' s treatment approach as set forth in Health & Safety Code § 1 506(b ), and

 4       that such negligent and careless foster placement created and exposed Plai ntiffs to unreasonable

 5       and foreseeable risks of harm to their respective physical safety and emotional well-being against

 6       which they could not defend .

 7          8 1 . Plaintiffs are informed, believe and allege that defendants NINOS FFA 's and DOES 1 -

 8       2 5 , and each of them, negligentl y and carelessly fai led to investigate, assess, inquire and/or

 9       requi re the BAEZA def:endants ' certified foster home to meet additional standards, demonstrate

10       additional competency and/or provide additional training and supervi sion to said defendants in

11       order to properly care for Plaintiffs as set forth in Health & Safety Code § 1 506 (b )( 1 ) and that

12       such failure proximately contributed to Plaintiffs ' injuries and damages suffered as alleged

13       herein.

14          82. Despite defendants NIN OS FF A ' s and DOES 1 -25 , and each of their, knowledge that the

15       BAEZA defendants were unfit and unqualified to be certified as foster parents, and despite

16       defendants NINOS FFA 's and DOES 1 -2 5 , and each of their, failure to investigate, assess,

17       inquire and/or require the BAEZA defendants to meet additional standards, demonstrate additional

18       competency, and/or provide additional training and supervision to the BAEZA defendants in order

19       to properly care for Plaintiffs as set forth in Health & Safety Code § 1 5 06 (b )( 1 ), these defendants

20       nevertheless negligently certified , placed and accepted Plaintiffs' placement into the BAEZA

21       defendants ' certified foster home, thereby creating and exposing Plaintiffs to additional and

22       unnecessary risks of harm against which plaintiffs could not defend.

23          8 3 . Plainti ffs are informed, believe and allege that at no time beginning approximately

24       4/29/20 1 5 through approximately 3/3/20 1 8 did defendant NINO S FFA' s CSWs, but not by way

25       of limitation:
                •   Visit Plaintiffs in the certified home of defendant BAEZA on at least a monthly basis;
26
                •   Visit more frequently and on an unannounced basis as necessary;
27

28
                •   Inquire of Plaintiffs physical and/or emotional health in order to protect and to



                                                           - 23 -
                                                   Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 28 of 55 Page ID #:28



                  promote Plaintiffs' physi cal and emotional safety and well-being; and
              •   Said defendants therefore negl igently and carelessly failed to observe and or assess the
 2

 3                ri sks of harm posed to Plaintiffs by the BAEZA defendants .

 4        84. Plainti ffs are informed , believe and al lege that beginning approximately 4/29/20 1 5 through

 5     approximately 3/3/20 1 8 , defendants NINOS FFA and Does 1 through 25 , inclusive, and each of
       them , so negligently and carelessly:
 6
              • Certified , failed to properly train and supervise the BAEZA defendants as foster parents;
                                                                                                                ..
 7

 8            • Fai led to properly determ ine whether or not the BAEZA defendants ce1ii fied foster home

 9     met and/or conti nued to meet licensing standards;

10            • Failed to provide Plaintiffs their respective proper foster home placement, care,

11     supervi sion and treatment services as dependents of the juvenile court;

12            • Failed to provide professional support to the BAEZA defendants, failed to require the

13     BAEZA defendants to demonstrate to defendants L.A. CO. and/or NINOS FF A, or to either of

14     them , the BAEZA defendants ' ability to properly care for and supervise Plaintiffs, as set forth in

15     Health & Safety Code § 1 5 06(b )( 1 );

16            • Failed to investigate, assess and/or inquire as to the level of care being provided by the

17     BAEZA defendants ;

18            • Fai led to properly investigate, assess, inquire, develop and/or provide for the Plaintiffs'

19     chi ld welfare service needs ;

20            • Failed to utilize pre-placement preventive services so as to promote and /or protect

21     Plaintiffs' health and safety, failed to provide appropriate case management services, attempted

22     to contract away with NINOS FFA for the provi sion of Plainti ffs' mandated non-delegable case

23     management duties, failed to monitor the standard of care and treatment services provided to

24     Plaintiffs by the BAEZA defendants;

25            • Failed to conduct monthly and unannounced personal visits with Plaintiffs outside of the

26     BAEZA defendants ' presence, failed to inquire of Plaintiffs physical and emotional condition;

27            • Failed to place Plaintiffs consistent with their best interests;

28            • Fai led to supervise and to monitor Plaintiffs' physical and emotional condition and to take



                                                         - 24 -
                                                 Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 29 of 55 Page ID #:29



        necessary action to safeguard Plainti ff.-;' growth and development while in placement; and,

 2             • Failed to discharge their respective duties of care owing to Plaintiffs, as generally

 3      described herein so as to proximately create and expose P laintiffs to unreasonable and foreseeable

 4      risks of harm to Plaintiffs ' respective physical safety and emotional wel l-being, so as to

 5      proxi mately cause Pl aintiffs to suffer the damages alleged herein.

 6         8 5 . Plaintiffs are informed, believe and al l ege that al l times al leged herein, defendants

 7      NINOS FF A, the BAEZA defendants, and Docs 1 -25, inclusive, and each of them, so negligently

 8      and carel essly trained, certified, supervised, cared for, controlled, treated, placed, assessed, and/or

 9      failed to di scharge their duties of care owing to Plaintiffs, as generally described herein, so as to

10      proximately cause Plaintiffs to suffer the damages al leged herein.

11         86. As a direct and proxi mate result of the negligence of defendants NINOS FF A, the BAEZA

12      defendants, and Does 1 -25, inclusive, and each of them, Plaintiffs, and each of them, were hurt and

13      injured in their respective strength and activity, sustaining injury to each of their nervous systems

14      and persons, al l of which i nj uries have cau sed, and continue to cause Plaintiffs great mental,

15      physi cal and nervous pain and suffering. Plaintiffs are informed, believe and allege that these

16      inj uries wi ll result in some permanent disabil ity to each of them. As a result of such injuries,

17      Plaintiffs have suffered general damages in an amount according to proof.

18         8 7 . As a further proximate result of the negligence of each defendant, Plaintiffs have each

19      incurred and wi ll continue to incur medical , psychological and related expenses in amounts

20      according to proof, and each will incur a loss of earning capacity in an amount according to proof.

21                                      SECOND CAU SE OF ACTION:

22                              [Public Employee Liability- Govt. Code §820]

23          (BY PLAINTIFFS NIL TON, BRIAN & BELLANIRA AGAINST DEFENDANTS

24        LACO, INDIVIDUAL DEFENDANTS MAGALLANES, RAMOS & CARDENAS,

25                                               & DOES 1-25)

26        88. Plaintiffs re-allege the allegations in Paragraphs 1 -87 above .

27        8 9 . P lainti ffs are informed, believe and allege that at all times alleged beginning approximately

28     20 1 7 through 3/3/20 1 8 DCFS ' CSW MAGALLANES , CSW RAMOS and SCSW CARDENAS,



                                                         - 25 -
                                                  Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 30 of 55 Page ID #:30



     1   were court social workers, chi ld protection workers and public employees authorized to initiate or

 2       conduct investigations or proceed ings of suspected chi ld abuse pursuant to Chapter 2 , commenci ng

 3       with Section 200 of the Wel fare & Institutions Code.

 4          90. Government Code §820a provides that a publ ic employee is liable for inj ury proximately

 5       caused by hi s /her own negligent or wrongful act or omission to the same extent as a private

 6       person. At all times alleged MAGALLANES, RAMOS & CARDENAS , and Does 1 -25 were

 7       acting within the course and scope of their public employment as DCFS social workers and as

 8       mandated reporters.

 9          9 1 . Plaintiffs NILTON , BRIAN & BELLANI RA are informed, believe and al lege that at al l

10       times alleged beginni1�g approximately 20 1 7 through 3/3/20 1 8 , DCFS ' CS W MAGALLANES,

11       C S W RAMOS and SCSW CARDENAS negl igently, carelessly, recklessly and wrongly fail to

12       include full and complete entries of the facts al leged in il1 1 -87, supra, as required by law.

13          92. All defendants herein are mandated reporters under Penal Code § 1 1 1 6 5 . 7 .

14          93 . These Plai ntiffs are informed, beli eve and al lege, despite LACO,DCFS' CSW

15       MAGALLANES, CSW RAMO S and SCSW CARDENAS and Does 1 -2 5, and each of their

16       respective access to Plaintiffs' pri or juvenile court history of the facts al leged in above, of the

17       knowable and foreseeable ri sks of harm posed to these Plaintiffs while in the BAEZA' s care,

18       LACO, DCFS' CSW MAGALLANES, CSW RAMOS and SCSW CARDENAS , each:

19              • so negligently, carelessly, recklessly, wi llfully, and maliciously conducted and/or

20       failed to investigate the facts al leged in the various reports and referrals agai nst the BAEZAs;

21              • so negligently, carel essly, recklessly, willfully, wantonly and maliciously supervised,

22       analyzed, assessed and/ or failed to analyze and assess Plaintiffs' prior juvenile com1 history;

23              • so negligently, carelessly, recklessly, wi llfully, wantonly and mal iciously failed to

24       obtain Plaintiffs' statements from the BAEZAs ' victims, independently and away from the

25       BAEZAs;

26             • so negligently, carelessly, recklessly, willfully, wantonly and maliciously ignored the

27       reporting parties ' , victims ' and Plaintiffs' own statements of their abuse by the BAEZAs ;

28             • so negligently, carelessly, recklessly, willfully, and maliciously failed to inquire



                                                          - 26 -
                                                  Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 31 of 55 Page ID #:31



        independently of Plaintiffs, and each of them, their physical and emoti onal condition;

 2             • so negligently, carelessly, recklessly, wi llful ly, wantonly and maliciously conducted and/or

 3      failed to investigate, analyze, assess and monitor Plainti ffs ' physical and emotional cond ition or

 4      to take necessary action to safeguard Plaintiffs ' growth and development;

 5             • so negligently, carelessly, recklessly, wi llfully, wantonly and maliciously discharged their

 6      respective duties of care owi ng to Plaintiffs, as generally described ;

 7             • so as to negligently, carelessly, recklessly, willfully, wantonly and maliciously conclude

 8      that the myriad referrals were "Unfounded"; i.e., determined by the investigator who conducted

 9      the investi gation to be false, to be inherently improbable, to involve accidental inj ury, or not to

10      constitute chi ld abuse or neglect as defined in Penal Code § 1 1 1 65 .6"; and,

11             • so as to proximately create and expose Plaintiffs to unreasonable, foreseeable and

12      continuing risks ofharm to their respective physical safety and emotional wel l-being against which

13      they could not defend; so as to cause these Plaintiffs ' continuing exposure to the BAEZA' s

14      physical, emotional and sexual abuse of them beginning approximately 20 1 7 through 3/3/20 1 8 ;

15      and so as to proxi mately cause these Plaintiffs to suffer the damages al leged .

16         94. As a legal result of the breaches by LACO and Does 1 -25, inclusive, and each of them, these

17      Plaintiffs were each hurt and inj ured in their respective strength and activity, sustaining injury to

18      each of their nervous systems and persons, al l of which injuries have caused, and continue to cause

19      them great mental, physical and nervous pain and suffering. Plaintiffs are informed, believe and

20      al lege that these inj uries will result in some permanent disability to each of them. As a result of

21      such inj uries, these Plaintiffs have suffered general damages amounts according to proof.

22         9 5 . As a further proximate result of the negligence of each of said defendants, Plaintiffs have

23      incurred and will continue to incur medical , psychological and related expenses in amounts

24     according to proof.

25                                        THIRD CAUSE OF ACTION

26                [Violation of Mandatory Statutory Duties - Government Code § 8 1 5.6 ]

27                    (BY PLAINTIFFS NIL TON, BRIAN & BELLA AS AGAINST

28                                   DEFENDANTS LACO & DOES 1-25)



                                                        - 27 -
                                                 Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 32 of 55 Page ID #:32



 1         96. Plaintiffs NILTON, BR.JAN & BELLANlRA real lege each and every allegation set forth in

 2      Paragraphs 1 -95 of their Compl aint as though fully set frn1h herein and incorporates same by

 3      reference.

 4         97. These Plaintiffs are informed, believe and allege that Welfare & Institutions Code § § 3 00

 5      et . seq ., 1 6000, 1 60 1 0, 1 6500 et. seq . & 1 6 5 0 1 . 1 , and Title 22 of the California Code of

 6      Regulati ons, §§ 80000, et seq . , 8 3 000, et seq . & 8706 8 . 2 set forth the general ly described

 7      legi slative intent :

 8
                • To provide for the care and supervision of children placed into certified foster homes;

 9
                • To focus on the preservation of the fami ly as wel l as to provide maximum protection for

10     physically, sexually, emotional ly abused and/or neglected minors who had been judicially

11     determined to be dependents of the Superior Court of the State of Cal ifornia and a mandate to

12      establ ish and maintain a case plan individual ly describing and detai ling the necessary treatment

13      for known medical , social , educational and/or other developmental and behavioral needs of a

14     dependent minors such as Plaintiffs;

15             • Require that Plaintiffs be placed consistent with their indivi dual best interests, and that

16     defendants, and each of them , were to supervi se and to monitor Plaintiffs' physical and emotional

17     conditions ; and

18             • To take necessary action to safeguard Plaintiffs ' growth and development while in foster

19     placement, among other things, in order to provide for Plaintiffs' safety and protection while in

20     foster care.

21         9 8 . These Plaintiffs are informed , believe and alle ge that each of the "laws" as defined in

22     Government Code § 8 1 1 , "regulation" as defined in Government Code § 8 1 1 . 6 and/or "enactment"

23     as defined in Government Code § 8 1 0.6, described herein, was designed to create specific

24     mandatory duties of care owing by the defendant L.A. CO. 's DCFS to focus on the preservation

25     of the family as well as to protect Plaintiffs as dependents of the Los Angeles County Superior

26     Com1, against the risks of the particular known and/or foreseeable risks of "injuries" as defined in

27     Government Code § 8 1 0 . 8 and as complained of herein.

28         99. At all times herein alleged Government Code § 8 1 5 .4 provides that a public entity is liable



                                                         · 28 -
                                                 Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 33 of 55 Page ID #:33



        for inj ury proximately caused by a torti ous act or omission of an independent contractor of the

 2      public entity to the same extent that the public entity would be subject to liability if it were a

 3      private person.

 4         I 00 . At all times herein alleged Government Code § 8 1 5 . 6 provides that where a public entity

 5      is under a mandatory duty imposed by an enactment that is designed to protect against the risk of

 6      a parti cular kind of injury, the public entity is liable for an injury of that kind proximately caused

 7      by its failure to discharge the duty unless the public entity establ ishes that it exerci sed reasonable

 8      diligence to di scharge the duty.

 9         1 0 1 . At all times herein alleged the State of California' s Department of S ocial Services Manual

10      of Policies and Procedures, Chapter 3 1 -3 0 1 .2 and Welfare & Institutions Code § 1 650 1 require that

11      defendant L.A. CO. shal l provide child welfare services to juvenile dependents, such as Plainti ffs,

12      as needed, pursuant to an approved service plan in order restore to their families children who have

13      been removed, to protect and to promote Plaintiffs' welfare and to assure Plaintiffs' safe and

14      adequate care away from their home.

15         1 02 . At al l times herein al leged the State of California' s Department of Social Services Manual

16     of Po licies and Procedures, Chapter 3 1 -30 1 .2 1 provides that "Counties shal l not contract for case

17     management services and any activities which are mandated by the Divi sion 3 1 regulations to be

18     performed by the social worker".

19         1 03 . At all ti mes mentioned herein, defendant L.A. CO. and DOE defendants 1 -25 , and each

20     of them, owed the .folloi11ing mandatory duties of care to Plaintiffs pursuant to the following

21     statutes, among others :

22            a. Pursuant to Government Code § 8 1 5 .6 , said defendants owed mandatory duties imposed

23                by the enactments and regulations described below which were designed to protect

24                Plaintiffs against the risks of the paiticular injuries complained of herein and said

25                defendants are therefore liable to Plaintiffs for such injuries proximately suffered;

26            b. Pursuant to Health & Safety Code § § 1 5 3 6 . l (b) & 1 5 3 6.2 defendants were mandated

27                to place Plaintiffs in an appropriate certified foster family home which best met their

28                respective health, safety and age-appropriate well-being needs;



                                                         • 29 -
                                                 Complaint for Damages
 Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 34 of 55 Page ID #:34



     1    c. Pursuant to Wel fare & Institutions Code § 3 6 1 .2(e)(6), Plaintiffs had been ordered

 2            by the j uvenile court to be under defendant L.A. CO. ' s exclusive care, custody and

 3            control to be placed in a suitable certified family home;

 4        d . Pursuant to Wel fare & Institutions Code § 36 1 . 5 , Plaintiffs had been ordered b y the

 5            j uvenile court to be under defendant L.A. CO. ' s exclusive care, custody and control; and

 6            the social worker ordered to provide chi ld welfare family reunification services to

 7            Plaintiffs;

 8       e . Pursuant to Wel fare & Institutions Code § 1 65 0 1 (c) & (h) defendant L.A. CO. was

 9            mandated to provide Plaintiffs case management, family reunification services to reunite

10            the family, and child wel fare services as specified in the various DSS Regulations set

11            forth below, and as necessary to protect and promote Plaintiffs ' welfare and prevent

12            Plaintiffs ' neglect, abuse and/or exploitation whi le under court supervision;

13       f.   Pursuant to Welfare & Institutions Code § 1 65 0 1 . 1 (c), (d) & (f) defendant L.A. CO. was

14            mandated to develop case plans for Plai ntiffs to ensure their receipt of protection and

15            safe and proper case management to address their particul ar family reunification

16            services to reunite the family, child welfare services as specified in the various DSS

17            Regulations in foster care; was mandated to make pre-placement assessments of

18            prospective foster placements for Plaintiffs; was mandated to base the selection of

19            Plaintiffs' placement on selection of a safe setting; and was mandated to have contact

20            with Plaintiffs, their caretakers and their parents in accordance with DSS regulations;

21       g. Pursuant to Welfare & Institutions Code § 1 65 0 1 . 1 (2) defendant L.A. CO. was

22            mandated to provide to Plaintiffs a case plan for safe and proper care and case

23            management while services are provided to reunite the family;

24       h. Pursuant to Welfare & Institutions Code § 1 6 502, defendant L.A. CO. is mandated to

25            provide to Plaintiffs child welfare services in accordance with DSS regulations; and

26       1.   Pursuant to Wel fare & Institutions Code § 1 6 5 1 8 , defendant L.A. CO. was

27            mandated to follow the DS S criteria for conducting home studies of the BAEZA

28            defendants as prospective foster parents and mandated the evaluati on the BAEZA



                                                    - 30 -
                                            Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 35 of 55 Page ID #:35




     1              defendants ' ability, readiness and wil l ingness to meet the Plaintiffs' varying foster care

 2                  needs.

 3          1 04 . At all times mentioned herein, defendant L.A. CO . and DOE defendants 1 -25, and each

 4       of them, owed the.following mandatory duties <�fcare to Plaintiffs pursuant to the following State

 5       Department of Social Services Division 3 1 Regulations:

 6             a. Regulation 3 1 -00 I mandates the requirements specified in Regulations 3 1 -005
                                                                                                                    ..
 7                  through 3 1 -52 5 shall be compl ied with by defendant L.A. CO;

 8             b . Regulation 3 1 -005 . 1 2 mandates the active recruitment of competent placement

 9                  providers that will aid the attai nment of case plan goals;

10             c. Regulation 3 1 - 1 2 5 mandates the CSW to determine the potential for or ex istence of any

11                  conditions which pl aced Plaintiffs at ri sk;

12             d . Regulation 3 1 -206 mandates the C S W ' s case plan documentation including an

13                  assessment of the Plaintiffs' placement and special needs and a determination and

14                  description of the type of home best suited to meet them;

15             e. Regulation 3 1 -220 mandates case plan updates as frequently as service and permanency

16                  needs of Plaintiffs dictate;

17             f.   Regulation 3 1 -225 mandates case plan update documentation including case plan

18                  adequacy and appropriateness and the need for change in the case plan, if any, and

19                  cross-references Welfare & Institutions Code § § 3 6 1 , 3 6 1 .5 & 1 6 5 0 1. l (d) ;

20             g . Regulation 3 1 -23 0 mandates the C S W ' s case plan updates as often as service needs of

21                  Plaintiffs dictate and as necessary in order to assure achievement of service objectives

22                  and cross-references Wel fare & Institutions Code § 1 65 0 1 . 1 (d)(t);

23             h . Regulation 3 1 -3 0 1 mandates the CS W shall ensure that provision of al l services i s

24                  consistent with the case plan goals i n Plaintiffs ' case plans and that defendant

25                  L.A. CO. shall not contract for case management services and any activities

26                  mandated by DSS regulations to be performed by the CS W;

27             1.   Regulation 3 1 -3 1 0 mandates that the CSW shall monitor the Plainti ffs ' physical

28                  and emotional condition;



                                                            - 31 -
                                                    Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 36 of 55 Page ID #:36




     1            J.   Regulation 3 1 -320 mandates the C S W ' s contacts with Plaintiffs to verify and to

 2                     monitor their safety and assess thei r well-being as often as needed, and cross

 3                     references Wel fare & Institutions Code § I 650 1 . 1 (d)(f);

 4                k . Regulation 3 1 -3 3 0 mandates the CSW ' s contacts with Plaintiffs' foster parents to

 5                     monitor and assess the quality of care provided to Plaintiffs, including Plaintiffs '

 6                     location and safety and the foster parents ' ability to meet the Plaintiffs' needs ;

 7                l.   Regul ation 3 1 -3 3 5 mandates the CSW's contacts with other professionals such as

 8                     NINOS FF A's CSWs, in order to monitor and assess the quality of care provided to

 9                     Plaintiffs, including the location and safety of Plaintiffs ;

10               m. Regulation 3 1 -405 mandates the C S W ' s duty to monitor the Plainti ffs ' physical

11                     and emotional conditions and to take necessary actions to safeguard Plaintiffs'

12                     growth and development while in foster placement; and ,

13                n. Regulation 3 1 -420 mandates that Plaintiffs ' foster care placement be based on

14                     Plainti ffs ' age, including the capability of the BAEZAs to provi de proper care and

15                     superv1s10n.

16           1 05 . These Plai ntiffs are informed, believe and al lege that at all times herein alleged defendant

17       L.A. CO. and DOES 1 -25 , inclusive, and each of them, violated the mandatorJ1 statut01y duties

18       imposed upon them by Health & Safety Code § § 1 5 3 6. l (b) & 1 5 3 6.2, Welfare & Institutions Code

19       § § 2 8 1 , 309, 3 1 1 , 3 1 9, 3 5 8 , 36 1 .2, 366.2 1 , 3 66.22, 1 650 1 (c) , 1 650 1 . 1 , 1 65 0 1 . l (c) & (f), 1 65 02,

20       & 1 65 1 8 by the fol lowing :

21               a. Negligently fai ling to place Pl aintiffs in an appropriate certified foster family

22                     home which best met their special needs as mandated by Health & Safety Code § §

23                     1 5 3 6. l (b) & 1 5 3 6 .2;

24               b . Negligently failing to i nvestigate, discover and report to the Court as mandated by

25                     Welfare & Institutions Code § 28 1 the true and accurate facts and circumstances of

26                     Plaintiffs' custody, status and welfare and the dangerous conditions which existed in the

27                     BAEZA defendants ' certified foster home;

28               c. Negligently contracting away its case management duties to defendant NINOS FFA,




                                                            Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 37 of 55 Page ID #:37



                  negligently fai ling to provide Plai ntiffs ' case management and child welfare

 2                services as specified i n the various DS S Regulations set forth below, negl igently

 3                failing to independently assess and evaluate the truth and accuracy of the periodic

 4                repo11s submitted to it by its independent contractor NINOS FFA, negl igently relyi ng

 5                on the truth and accuracy of NINO S FF A ' s reports, negligently fail ing to learn and to

 6                assess the risks posed to Plaintiffs by the BAEZA defendants being overwhelmed by

 7                the number of young chi l dren in their care, negligently failing to protect and promote

 8                Plaintiffs wel fare and preventing Plaintiffs ' injuries, and the neglect and abuse by the

 9                BAEZA defendants complained of herein as mandated by Welfare & Institutions Code

10                § 1 65 0 1 (c);

11            d . Negligently failing to develop an appropriate and updated case plan fo r Plaintiffs to

12                ensure their protection and safe and proper case management to address their needs in

13                f-c)Ster care ; negligently failing make pre-placement assessments and to provide services

14                to Plaintiffs; negligently failing to base the selection of Plaintiffs' placement into the

15                BAEZA defendants' certified foster home on selection of a safe setting; and negligently

16                fai ling to have contact with Plainti ffs in accordance with DSS regulations and as

17                mandated by Welfare & Institution s Code § 1 65 0 1 . l (c), (d) & (i);

18            e. Negligently failing to provide to Plaintiffs their child welfare services in accordance

19               wi th DSS regulati ons as mandated in Wel fare & Institutions Code § 1 6502;

20            f. Negligently failing to follow the DSS criteria for conducting home studies of the

21               BAEZA defendants prospective foster parents for Plaintiffs and the evaluation of their

22               ability, readiness and wil lingness to meet the Plaintiffs ' needs as mandated in Welfare

23               & Institutions Code § 1 65 1 8 .

24        1 06 . Plaintiffs are informed and believe and thereon allege that at all times herein alleged

25     defendant L.A. CO. and Does 1 -25 inclusive, and each of them, violated the mandatory statutory

26     duties imposed upon them by State Department of Social S ervices Divi sion 3 1 Regulations, among

27     others, as follows:

28           a. DCFS ' C S W ' s negligently failing in the recmitment of a competent placement



                                                           - 33 -
                                                Com p l aint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 38 of 55 Page ID #:38



                 provider for Plaintiffs that aided the attainment of case plan goals as mandated by

 2               Regulation 3 1 -005 . 1 2 ;

 3           b . DCFS ' CS W ' s negl igently fai ling to determine the potential for o r existence o f any

 4               conditions \1.,1hich placed Plaintiffs at ri sk as mandated in Regulation 3 1 - 1 25 so as

 5               to fai l to observe, learn and/or report the risks po sed to Plaintiffs by the BAEZA

 6               defendants being overwhel med by the number of young chi ldren in their care,

 7               negligently failing to protect and promote Plaintiffs welfare and preventing Plaintiffs'

 8               injuries, and the neglect and abuse by the BAEZA defendants complained of herein;

 9           c. DCFS ' CSW' s negl i gent fai ling in case plan documentation and assessment of the

10               Plaintiffs pl acement needs and a determination and description of the type of home best

11               suited to meet them as mandated in Regulation 3 1 -206 so as to fail to observe, learn

12               and/or report the ri sks posed to Plaintiffs by the BAEZA defendants being overwhelmed

13               by the number of young children in their care, negligently failing to protect and promote

14               Plai ntiffs wel fare and preventing Plaintiffs ' iqj uries, and the neglect and abuse by the

15               BAEZA defendants complained of herein;

16           d. DCFS ' CS W ' s negligent fai ling to update Plainti ffs' case plan as fr equently as service

17              and permanency needs of Plaintiffs dictated as mandated in Regulation 3 1 -220 so as to

18              fail to observe, learn and/or report the risks posed to Plaintiffs by the BAEZA

19              defendants bei ng overwhelmed by the number of young chi ldren in their care,,

20              negl igently failing to protect and promote Plainti ffs welfare and preventing Plaintiffs'

21              i nj uries, and the neglect and abuse by the BAEZA defendants complained of herein to

22              the court;

23          e. DCFS ' s CS W ' s negligent failing to update case plan documentation to include an

24              assessment of case plan adequacy and appropriateness and the need for change in

25              the case plan, if any, as mandated in Regulation 3 1 -225 and cross-referenced in

26              Welfare & Institutions Code §§ 3 6 1 , 3 6 1 .5 & 1 65 0 1 . l (d) so as to fail to observe, learn

27              and/or report the risks posed to Plaintiffs by the BAEZA defendants being overwhelmed

28              by the number of young children in their care, , negligently fai ling to protect and promote



                                                        - 34 -
                                                Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 39 of 55 Page ID #:39



                 Plaintiffs welfare and preventing Plaintiffs' injuries, and the neglect and abuse by the

 2               BAEZA defendants complained of herein to the court;

 3           f. DCFS ' CSW's negligent failing to update Plaintiffs' case plans as often as service

 4               needs of Plaintiffs dictated and as necessary in order to assure achievement of service

 5               obj ectives as mandated in Regulation 3 1 -230 mandates and cross-references Welfare

 6               & Institutions Code § 1 650 I . I ( d)(f) so as to fail to observe, learn and/or report the risks

 7               posed to Plaintiffs by the BAEZA defendants being overwhelmed by the number of

 8               young children in their care,, negl i gently fai ling to protect and promote Plaintiffs

 9               welfare and preventing P laintiffs' injmies, and the neglect and abuse by the BAEZA

10               d efendants complained of herein to the court;

11           g . DCFS ' CS W ' s negl igent fai ling to ensure that provision of all services to Plaintiffs

12               was consistent with the case plan goals in Plaintiffs ' case plans and defendant L.A.

13               CO. 's contracting for Plaintiffs ' case management services and activities mandated by

14               DSS regulations to be performed by the CSW in violation of Regulation 3 1 -3 0 1

15               mandates so as to fail to observe, learn and/or report the risks by the BAEZA defendants

16               bei ng overwhelmed by the number of young children in their care, negligently failing

17               to protect and promote Plaintiffs welfare and preventing Plaintiffs ' injuries, and the

18               neglect and abuse by the BAEZA defendants complai ned of herein to the court;

19           h. DCFS ' C SW ' s negligent failure to personally meet with Plaintiff to verify and to

20               monitor their safety and assess their wel l-being as often as needed, as mandated in

21               Regulation 3 1 -320 mandates and cross references Welfare & Institutions Code §

22               1 6 50 1 . 1 ( d)(f) so as to fail to observe, learn and/or report the by the BAEZA defendants

23               being overwhelmed by the number of young chi ldren in their care,, negligently failing

24               to protect and promote Plaintiffs welfare and preventing Plaintiffs ' injuries, and the

25               neglect and abuse by the BAEZA defendants complained of herein to the court;

26          1.   DCFS ' C S W ' s negl igent fai lure to maintain personal and direct contacts with the

27               BAEZA defendants, Plaintiffs ' certified foster parents, to monitor and assess the quality

28               of care provided by them to Plaintiffs, including Plaintiffs' location and safety and the



                                                            - 35 -
                                                 Compl a i nt for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 40 of 55 Page ID #:40




 1               BAEZA defendants' ability to meet the Plainti ffs ' needs as mandated in Regulation

 2               3 1 -3 3 0 so as to fai l to observe, learn and/or report the by the BAEZA defendants being

 3               overwhelmed by the number of young chil dren in their care, negligently fai ling to

 4               protect and promote Plaintiffs welfare and preventing Plaintiffs' inj uries, and the neglect
                 and abuse by the BAEZA defendants complained of herein to the court;

                                                                                                                 -
 5

 6          J.   DCFS ' CSW ' s negligent failure to maintain personal and direct contacts with other

 7               professionals such as defendant NINOS FFA' s CSWs to monitor and assess the qual ity

 8               of care provided to Pl aintiffs, including Plainti ffs' location and safety as mandated in

 9               Regulation 3 1 -3 3 5 so as to fail to observe, learn and/or report the by the BAEZA

10               defendants being overwhelmed by the number of young children in their care,,

11               negligently failing to protect and promote Plaintiffs wel fare and preventing Plaintiffs'

12               inj uri es, and the neglect and abuse by the BAEZA defendants complained of herein to

13               the court;

14          k. The CS W ' s negligent failure to maintain personally and directly monitor the Plainti ffs'

15               physi cal and emotional conditions and to take necessary actions to safeguard their

16               growth and development while in foster placement as mandated in Regulation 3 1 -405

17               so as to fail to observe, learn and/or report the by the BAEZA defendants being

18               overwhelmed by the number of young children in their care, negligently failing to

19               protect and promote Plainti ffs welfare and preventing Plaintiffs ' injuries, and the neglect

20               and abuse by the BAEZA defendants complained of herein to the court; and

21          I.   DCFS ' CSW' s negligent failure to assess and ascertain for themselves that Plaintiffs'

22               foster care placement in the BAEZA defendants' certified foster home was based on

23               Plaintiffs' needs including the ability of the BAEZA defendants to meet Plaintiffs'

24               specific needs as mandated in Regulation 3 1 -420 so as to fail to observe, learn and/or

25               rep01i the by the BAEZA defendants being ove1whelmed by the number of young

26               children in their care, negligently failing to protect and promote Plaintiffs welfare and

27               preventing Plaintiffs' inj uries, and the neglect and abuse by the BAEZA defendants

28               complained of herein to the court.



                                                        - 36 -
                                                Complai nt for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 41 of 55 Page ID #:41




 1         1 07. These Pl ainti ffs are informed, believe and allege that each of the "laws " as defined in

 2      Government Code §8 1 1 , "regulation " as defined in Government Code §8 1 1 . 6 and/or "enactment"

 3      as defined in Government Code § 8 1 0.6, described herein, was designed to protect Plaintiffs against

 4      the risks of the particular known and/or foreseeable ri sks of "injuries " as defined in Government

 5      Code § 8 1 0.8 as complai ned of herei n . Plaintiffs are in formed, believe and al 1ege that each of these

 6      above described laws, regulations, statutes and/or enactments imposes a mandatory duty of care

 7      owing by defendant L.A . CO . to Plainti ffs, to be discharged by whatever means were reasonably

 8      necessary under the circumstances .

 9         I 0 8 . These Plaintiffs are informed, believe and allege that all times herein mentioned, defendant

10      L.A. CO. breached each and every of its various mandatory duties of care owing to Plaintiffs as

11      generally alleged herein so as to proximately cause Plaintiffs to suffer the inj uries and damages as

12      al leged herein.

13         1 09 . These Plaintiffs are informed, believe and allege that said defendant' s breaches of the

14      mandatory duties of care owing to Plaintiffs as described herein was the result of theses

15      defendants ' failure to exercise reasonable diligence in the discharging of its respective duti es

16      owing to Plaintiffs as set forth herein.

17         1 1 0. These Pl aintiffs are informed, bel ieve and allege that said defendants ' and each of their

18     breaches of the mandatory duties of care owing to Plaintiffs as set forth herein establishes a

19     presumpti on of the defendant' negligence pursuant to Evidence Code §669.

20         1 1 1 . As a direct and proximate result of the negligence of defendants L.A. CO. and Does 1 -2 5 ,

21     inclusive, and each of them, these Plaintiffs were each hurt and injured in their respective strength

22     and activity, sustaining injury to each of their nervous systems and persons, al l of which inj uries

23     have caused, and continue to cause Plaintiffs great mental, physical and nervous pain and suffering.

24     Plaintiffs are informed, believe and allege that these injuries will result in some permanent

25     disability to each of them. As a result of such injuries, Plaintiffs have suffered general damages

26     amounts according to proof.

27         1 1 2 . As a further proxim ate result of the breaches of mandatory duties alleged against each

28     defendant, Plaintiffs have incurred and will continue to incur medical, psychological and related



                                                          - 37 -
                                                   Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 42 of 55 Page ID #:42



        expenses in amounts according to proof. As a further proximate result of the negligence of each

 2      Defendant, each Plaintiff has sustained a loss of earning capacity in an amount according to proof.

 3                                        FOURTH CAUSE OF ACTI ON

 4            [Breach of Duty of Care Owing By Reason of Special Relationship with Them]

 5                     (BY PLAI NTIFFS NI L TON, BRIAN & BELLA AS AGAINST

 6                                     ALL DEFENDANTS & DOES 1 -25)

 7         1 1 3 . These Plainti ffs real lege each and every allegation set forth in Paragraphs 1 - 1 1 2 of their

 8      Complaint as though ful ly set forth herein and incorporates same by reference.

 9         1 1 4. Plaintiffs are informed , believe and allege that by reason of LACO' s assumption of these

10      Plai ntiffs ' exclusive care, custody and control as ordered by the dependency court between

11      approximately 4/29/20 1 5 through 2/2/20 1 9, and by reason of plaintiffs' tender ages, special needs,

12      and inabil ity to defend themselves, defendants have at all times mentioned held a special

13     relationship with Plaintiffs and assumed an additional and independent affirmative duty to protect

14     Pl ainti ffs' best interests while Plaintiffs were placed in the BAEZA certified foster home. This

15     special relationship with these Plaintiffs imposes an independent affirmative duty of care owed by

16     defendants to Pl ainti ffs to be discharged by any reasonably necessary means.

17         1 1 5 . A special relationship also existed between N INOS FFA and each Pl aintiff. As

18     dependent children, Plaintiffs ' safety was totally in the control of NINOS FF A. If NINOS FFA

19     failed adequately to carry out its duties, it was foreseeable that harm would come to Plainti ffs.

20         1 1 9. Plaintiffs are informed, believe and al lege that all times mentioned, defendants, and each

21     of them, so negligently di scharged their independent affirmative duty of care created by reason of

22     their special relationship with Plaintiffs, and so failed to exercise their obligations under each of

23     the above-referred laws, regulations, and/or enactments, so as to proximately cause Plaintiffs to

24     suffer inj uries and damages.

25        1 20 . Plaintiffs ar e informed, believe and allege that each defendant' s breaches of the special

26     duties of care owing to them were the result of each defendant' s failure to exercise reasonable

27     diligence in the discharging of its respective duties owed to Plaintiffs. Each of these fai lures to

28     discharge the mandatory duties of care owing to Plaintiffs establishes a presumption of the



                                                          - 38 -
                                                   Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 43 of 55 Page ID #:43



        defendants ' negligence pursuant to Evidence Code §669.

 2                                         FIFTH CAUSE OF ACTION

 3                                 [Violation of Civil Rights - 42 U.S.C. §1 983]

 4                      (BY ALL PLAINTIFFS AS AGAINST ALL DEFENDANTS

 5                                  EXCEPT THE BAEZAS & DOES 1 -25)

 6         1 2 1 . Plainti ffs re-allege the allegations in Paragraphs 1 - 1 20 above.

 7         1 22 . Plaintiffs are informed , believe and all ege that in doing all of the things alleged, the LACO

 8      defendants acted under color of law of statutes, regulations, ordi nances, customs or usages of the

 9      LACO and the State of Cal i fornia and in the performance of their official duties .

10         1 23 . Plaintiffs are i nformed, bel ieve and allege that in doing all of the things alleged, NINOS

11     FF A acted under color of law of statutes, regulations, ordinances, customs or usages of the LACO

12     and the State of California and in the performance of their duties . NINOS FFA was performing

13     a State function and was acting jointly with LACO.

14         1 24 . Pl aintiffs are informed, believe and allege that it was the policy and practice of defendant

15      LACO to employ certain CSWs and S C SWs, described in the foregoing paragraphs, in LAC O ' s

16     DCFS agency.

17         1 2 5 . At all times, LACO had a duty to adequately train, direct, supervise, and control the actions

18     of LACO DCFS ' employees, such as the individual defendants and Does 1 - 25 , inclusive, to

19     enforce those rul es and regulations set forth necessary for the protection and promotion of the

20     Plaintiffs ' respective best interests and the implementation of Plaintiffs' respective case plans, and

21     to enforce compliance with the LACO Juveni le Court' s orders in effect.

22        INDIVIDUAL LIABILITY:

23        1 26 . At all times, the individual defendants and Does 1 - 25 , inclusive, were acting within the

24     scope of their employment and pursuant to the official policies, customs and practices of LACO

25     and its DCFS. These unlawful policies and practices were enforced by LACO, and were the

26     moving force, proximate cause, or affirmative link behind the conduct causing injury to Plaintiffs.

27        MONELL CLAIM AGAINST LACO:

28        1 27. At al l times, LACO, who supervised the individuals who unlawful ly violated Plaintiffs'



                                                              - 39 -
                                                   Com p l ai nt for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 44 of 55 Page ID #:44




     1   respective rights, developed, encouraged and tolerated the unlawful pol icies and practices

 2       descri bed in the foregoing allegations. LACO acted knowingly and with deliberate indifference to

 3       the Constituti onal rights of citizens, of Plainti ffs in particular, and maintai ned and permitted an

 4       official policy, custom and practice of pennitting the occurrence of the types of wrongs set forth.

 5       These policies, customs and practices include, but are not limited to , knowingly permitting its

 6       agents and employees to act with deliberate indifference in the implementation of and in the fai lure

 7       to implement the various al leged laws, enactments, statutes, and regulations for its minor

 8       dependents such as Plaintiffs.

 9          1 2 8 . Each of said Defendants ' conduct as al1eged threatened to deprive and did deprive

10       Plaintiffs of their rights, privileges, and immunities as secured to them by the Constitution

11       of the United States, including Plaintiffs' rights to safety and freedom from harm, and the

12       rights not to be deprived of state or federally created liberty or property rights as guaranteed

13       by the First, Fourth, Eighth, and Fourteenth Amendment to the United States Constitution.

14          1 29 . In addition to economic and non-economic damages , said defendants ' violations of

15       Plaintiffs ' civil ri ghts as all eged entitles Plaintiffs to compensatory damages, attorney fees

16       and other remedies, all of which are provi ded for in 42 U . S.C. § 1 98 3 , et seq . .

17                                          SIXTH CAUSE O F ACTION

18                                             [Intentional Misconduct]

19             (_BY ALL PLAINTIFFS AS AGAINST DEFENDANTS MARCELA BAEZA &

20                                    FERNANDO BAEZA AND DOES 1 -25]

21          1 3 0 . Plaintiffs reallege each and every allegation set f01th in Paragraphs 1 - 1 29 in their

22       Complaint as though fully set forth herein and incorporates same by reference.

23          1 3 1 . Plaintiffs al lege that individual defendants MARCELA BAEZA & FERNANDO BAEZA

24       and Does 1 -25 are the legal cause of damages to Plaintiffs. By the acts or omissions to act

25       described fully above in thi s complaint, during the period of approximately 4/29/20 1 5 through

26       approximately 3/3/20 1 8, in Lancaster, California, the BAEZA defendants and Does 1 -25 , and each

27       of them, intentionally and recklessly caused the damages to Plainti ffs al leged herein.

28          1 3 2 . As additional damages against these defendants, Plaintiffs allege they were gui lty of



                                                           - 40 -
                                                    Complaint for Damages
     Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 45 of 55 Page ID #:45



         oppression, fraud, and mal ice as defined i n Civil Code § 3 294 and that Plaintiffs should recover,

     2   in addition to actual damages, damages to make an example of and to puni sh defendants .

     3     WHEREFORE, Pl ainti ffs pray for Judgment as against each defendant, for each

 4       respective cause of action as set forth herein, as follows :

 5          1 . For All Causes of Action:

 6             A . For general damages for pain and suffering, emotional di stress and mental

 7                 suffering in an amount according to proof;

 8             B . For medical, psychological and related special expenses in a sum

 g                 accord ing to proof;

10             C. For l oss of earning capacity according to proof;

11             D . For pre-j udgment interest according to proof;

12             E . For costs of suit herein incurred;

13         2. For the Fi fl:h Cause of Action :

14             A. All further compensatory damages, attorney fees and other remedies, all of

15                 which are provided for in 42 U . S . C. § 1 98 3 , et seq . ,

16         3 . For the Sixth Cause o f Action:

17             A. Punitive damages in an amount sufficient to punish and make an example

18                 of defendants; and,

19         4. For such other and further rel ief as the court may deem proper.

20                                        Respectfu lly Su bmitted :

21
                        o -0r- w:d�                                           _�
                                                                             Q  s
22       DATED:

23
                                                  ' STEVEN P. BELTRAN
24                                                  Attorneys fo r Plaintiffs

25

26
27

28



                                                             - 41 -
                                                     Complaint for Damages
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 46 of 55 Page ID #:46




                   Exhibit “B”
  .....,.....u, • ,_.., ..,, '·"'•t'GUUt -...uw11 UI wamunnc1, ""uu11.,- "' 1..u:, "'81!ijlt='IW;;t UII u�""""'""""u tu."'"',.... OUCUI" ""a11cn. CAC:I.IJU•o VUl\,IJOVIClf\ UI wuu, .. UJ M WGIC'IW.UCII., L,,,IOIJUIJ ....n:Hf\
                  Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 47 of 55 Page ID SUM-100
                                                 20STCV33400                                #:47
                                                         SUMMONS                                                                                                                FOR COURT USE ONI.Y

                                                     (CITACJON JUDICIAL)                                                                                                   (SOI.OPARA USO DE LA CORTI;/


 NOTICE TO DEFENDANT:
 (A VISO AL DEMANDADD):
COUNTY OF LOS ANGELES, a governmental enti!Y�
JENNIFER MAGALLANES-l an individual; ELIZABETH
                                             ._ RAMOS,
                          ,
an individual; LUIS CARDEr"AS, an indivumal;       ..
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
MITZY P.; NILTON P.T.; BRIAN P.T.; and, BELLANIRA P..
by and through their Guardian Ad Litem Richard L. Solomon, Esq.
                  -                             -

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below
     You have 30 CALENDAR DAYS after lhis summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written 1esponse must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response, You can find thesB court forms and more information at the Cali fornia Courts
 Online Self-Help Center (www.courlinfo.ca.gov/seffhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are olher legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcafifomia.org}, the California Courts Online Self-He:p Center
 (www.courtinfo.ca.gov/selfhefp}, or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 /A VISDI Lo hsn demandDdo Si 110 responde dentro de 30 dies, la corle puede decidir en su contra sin escuchar su version. Loa fa informacion a
 conlinuDci611.
     Tiene 30 DIAS DE CALENDARIO despues de que le entregucn esta citacion y popetes legs/es para presentar una respuesta por escrito en esto
 corle y hacer que se entregue una copia al demandante. Una carla o una /famada lelef6nica 110 lo protegen Su respuasto por escrilo tlena que estar
 en fonnato legal correcto si desea que procesen su caso en la cortc. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar es/os formutsrios de Is corte y mas infomJ;Jcion en o/ Contra do Ayuda de /as Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la corte que le quedo mfls cen:a. Si no puede pagar la cuota de prasentaci6n, pida al secretario de la cone
 que le di! un formufario de exencion de pago de cuotas. Si no prosenta su respuesta a tiempo. puede perder el caso por incumplimiento y la carte le
 padra quitar su sue/do, dinero y bienes sin mas advertencia.
     Hey otros requisitos legales. Es recomendab/e que /lame a un abogado inmedialamente. Si no conoce e un abogado, puede /lamer a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los roquisitos para obtener sorvicios legales grotui/os de un
 programs de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el silio web de California Legal SeNiccs,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de Jes Corles de California, (www.sucorte.ca.gov) o poni(mdose en contecto con ta corte o ol
 co/agio de abogados locales. AVISO: Por ley, la cone tiene derecho a rec/amor las cuotas y los costos exentos por imponer un gravamen sabre
 cualquier recuperacian de S10,000 6 mas de valor rocibida med/ante un ocuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
      ar et ravamen de la carte antes de ue la carte pucda desechar el caso.
                                                                                                                                                           CASE NUMBER
The name and address of the court is:                                                                                                                      (l'Jlime,o dCJ Caso):
(El nombre y direcci6n de la corte es):                                                                                                                                              2 OST 0/ 3 3 40 0
Los Angeles County Superior Court
111 N. Hill St.
Los AngcJcs, CA. 90012
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney. is:
(El nombre, la direcci6n y el numero de talefono de/ abogado de/ demandanle, o de/ demandante que no tiene abogado, es):
Steven P. Beltran, Es� 75813 Beltran Smith, LLP
8200 Wilshire Blvd., Ste. 200 (323) 935-5795
Beverly Hills, CA. 90211-2348
              09/2512020
DATE:                                               SllerrtR CirterExettk.eOffi:erlC'111<oreourt
 Fecha                                                                  Secretario
                                                                                                                       Clerk, by
                                                                                                                                                       M. Valenzuela                                                    , Deputy
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                        Ad unto
(For proof of service o this summons, use roof of ervice of ummons (formP S-010).)
(Para prueba de entrega de esta citaci6n use el formulario Proof of Service of Summons, (POS-010)).



                                                              B
                                                        NOTICE TO THE PERSON SERVED: You are served
 tSEAlf
                                                        1.    as an individual defendant.
                                                        2.    as the person sued under the fictitious name of (specify):
             �01\.\lf.
            v"'-·'"-

          �/             ;
                                                        3. -don behalf of (specify):
                                                           ��:         CCP 416.10'fcorpora�ion)
                                                                                                            i:, �7.ALe+h S2ve'lu I
                                                                                                            l._
                                                                                                                                                                              CCP 416.60 (minor)
                                                                  � CCP 416.20 (defunct corporation)                                                                           CP 416.70 (conservatee)
                 1$ •                                                  CCP 416.40 (association or partnership)                                                                 GP 416.90 (authorized person)
                                                                       other (specify):
                                                        4.� by personal delivery on (date):                                   \   Q   /o, 1o                                                                            Page 1 or 1
Form Ad ted fo, Mar.dntory Us&                                                                                                                                                        Cado of Cw� Prcx:cdwc §§ 412 20. ◄65
 Judio.11� oul\Cll of CM40tnl8        cro• Essential
 SUM•l (Rov Jt�y 1 2009)                                                                                                                                                                                   www coUflrnlo.c., IJO•
                                       LD �G'Forms·
                                      ab.com , __
/                Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 48 of 55 Page ID SUM-200!A)
                                                                                           #:48
    ,        SHORT TITLE:                                                                            CASE NUMBl;R·
         '-·- Mitzy P. v LACO et al

                                                                INSTRUCTIONS FOR USE
         ►   This form may be used as an attachment to any summons if space does not permit !he listing of all par1ies on the summons,
         ►   If this attachment is used. insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
             Attachment form is attached."

        List additional parties (Check only one box. Use a separate page far each type of parly.J:

        D Plaintiff           IX) Defendant   D    Cross-Complatnant     D Cross-Defendant
        NINOS LATINOS UNIDOS, INC., a corporation duly organized under the laws of the State of California;
        MARCELA BAEZA, an individual; FERNANDO BAEZA, an individual; and DOES 1-25,




                                                                                                                     Page __ of __
    ------------------------------------------- --
    Ferm l\dcplcd 10, Ma.�delary UH
                                                                                                                                      Pege 1 of 1

      Judicial Council of C:ililorn,n                ADDITIONAL PARTIES ATTACHMENT
    SUM-200fA) [Rev January 1. 2007)
                                                            Attachment to Summons
        C[B' I �ssentla!
    ab.com ,.;,]Forms
;u:1,,1,1uu11,,a.., I ......... ..., "'' UUtJOUUI UUWI l "'' ....,.,lflV••11--. ¥WWU.., ..,. ...w� l"'Vlitl�u;;..- V I I .., ___ •..,...... I W .... ,..... ..,......,, ''� .......,u,,1, _.., ............. .., ...v._.••...,....,n .... ..,..., ...1 ... .., -� .....,.... _...,... ............
                                                                                                                                                                                                                                                                                                 ,u, .........,n

                                                              20STCV33400
                               Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 49 of 55 Page ID SUM-100
                                                                                                         #:49
                                                                                           SUMMONS
                                                                             (CITACJON JUDICIAL)
      NOTICE TO DEFENDANT:
      (A VJSO AL DEMANDADO):
     COUNTY OF LOS ANGELES, a governmental enti!Y�
     JENNIFER MAGALLANES.z an individual; ELIZABETH RAMOS,
                                  ,
     an individual;.lJ:US C'!RDEr'IAS, an individual;
     YOU ARE BEING SUED BY PLAINTIFF:
     (LO ESTA DEMANDANDO EL DEMANDANTE):
     MITZY P.; NILTON P.T.; BRIAN P.T.; and, BELLANIRA P.,
     by and through their Guardian Ad Litem Richard L. Solomon, Esq.
       NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
       below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
       served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
       case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
       Online Self.Help Center (www.courtinfo.ca.gov/selfhefp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
       the cou,t clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
       may be taken without further warning from the court.
           There are other legal requirements. You may want to call an attorney right away. If you do nol know an attorney, you may want to call an attorney
       referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
       these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self•Help Center
       (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
       costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
       1A VISOJ Lo han demandado. Si no respande dentro de 30 dfss, Is corte puede decidir en su contra sin escuchar su version. Lea la informacidn a
     contlnuacJon.
         Tiene 30 DIAS DE CALENDARJO despues de que le entreguen esta citacidn y papeles legs/es para presentar una respuesta por escrito en esta
     corle y hacer que se entregue una copia al demandante. Una carla o una 1/amada felef6nica 110 lo protegen. Su respuesta por escrito tiene que estar
     en fonnafo legal correclo si deses que procesen su caso en la corte. Es posible que haya un formulario que us/ed pueda usar para su respues/a.
     Pued8 encontrar eslos lormularios de la corte y mas infom1aci6n en of Centro de Ayuda de las Cones de Catifomia (www.sucorte.ca.gov). en la
     biblioteca de /eyes de su condado o en la carte que le quede mtls ccrca. Si 110 puede pagar la cuo/a de p,asentaci6n, pida al secrelan·o de la cone
     que le de un formulario de exencion de pago de cuotas. Si no prosenta su rospues/a a tiempo, puede perder el caso por incumplimiento y la cor1e le
     podnl quitar su sue/do, dinero y biencs sin mas advertencia.
        Hay otros requisi/os Jegales. Es recomendable que IIDme a un abor,ado lnmedialamente. Si no conoce e un ebogsdo, puede llamar a un servicio de
     rcmisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con las roquisitos para obtener sorvicios legafes graluilos de un
     programs de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de Jucr-o en el silio web de California Legal Services,
     (www.lawhelpcalifornia.org), en el Centro de Ayuda de tas Cortes de California, {www.sucorte.ca.gov) o poni�ndose en contaclo con ta corle o el
     colegio de abogados locales. A VISO: Por /ey. Is corte tiene derecho a roclamnr Ins cuotas y /os costos exentos por imponer un gravamen sobre
     cualquier recuperacion de $10,000 d mas de valor recibida mcdiante un acue,rJo o una concesion de arllitraje en un caso de derecho civil. Tiene que
      agar el ravamen de la corle snles de ue la carte pueda desechar el caso.
                                                                                                               CASE NUMBER
    The name and address of the court Is:                                                                      (Nlimc,o � Cuo):
     (El nombre y direcci6n de la carte es):                                                                                                                                                                                                         2 OST C\/ 33 40 0
    Los Ang_�les County Superior Court
    1 1 1 N. Hill St.
    Los Angeles, CA. 900 12
    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
    (El nombre, Is direccion y el numero de talefono de/ abogado de/ demandante, o def demandanle que no tiene abogado, es):
    Steven P. Beltran, Es� 758 1 3 Beltran Smith, LLP
    8200 Wilshire Blvd., Ste. 200 (323) 935-5795
    Beverly Hills, CA. 902 1 1 -2348
    DATE:                                                                  Sherri R. carter Executive OffEer I Clerk Of court                                       Clerk, by                                                                                                                       , Deputy
      Fecha O 9/ 2512 O 20                                                   Secretan'o
                                                                                                                                                                                                                 M . Valenzuela                                                                      Ad/unto
     ( or proof o service o this summons, use Proof of Service of ummons (fo,m POS-010).J


                                                                                         8
     (Para prueba de entrega de esta citaci6n use el fo,mu/an'o Proof of Service of Summons, (POS-010)).
       t6EAl)
                                                                                 NOTICE TO THE PERSON SERVED: You are served
                                                                                 1.                 as an individual defendant.

                                          -..-..,
                                                                                 2.                 as the person sued under the fictitious name of (specify):




                 �
                   ..
                                  .
                                      �-       I
                                                      ,"'i
                                                                                 3. �on behalf of (specify):
                                                                                          under:                  CCP 416.10 (corporation)
                                                                                                                                           (       s j_\J ; �                cf) Jt,,{,(                                                            P 41 6.60 (minor)
                                      .             .p:;                                                        � CCP 416.20 (defunct corporation)                                                                                                   P 416.70 (conservatee)
                                                                                                                  CCP 416.40 (association or partnership)                                                                                            P 416.90 (authorized person}
                                                                                                                  other (specify):
                                                                                 4.                        personal delivery on (dale):                                        ID           o    '       ..z..   O                                                                                   Page 1 or1
    Form Ad 1ed fO( Mar.dn1ory V1e
     Judio.:il�ouncil of 1,;-a1�om111
     SUM·1 (Rav July 1 20tl91                                cm·          Essential
                                                             ab.cam ,.r.r:FotmS•
                                                                         �-
                                                                                                                                                                                                                                                        Ccdo of Civil P1DC<>durc §§ 412 20, ◄G5
                                                                                                                                                                                                                                                                          www. COUlll/l(o.C1l IIO•
                Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 50 of 55 Page ID SUM-20D(A)
                                                                                          #:50
        SHORT TITLE:                                                                            CASE NUMBER
' ·-- Mitzy P. v LACO el al


                                                            INSTRUCTIONS FOR USE
  ►      This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  ►      If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
         Attachment form is attached."

  List additional parties (Check only one box. Use a separate page for each type of party. ):

 D       Plaintiff             IX) Defendant   D Cross�Complainant D      Cross-Defendant

  NINOS LATINOS UNIDOS, INC., a corporation duly organized under the laws of the State of California;
  MARCELA BAEZA, an individual; FERNANDO BAEZA, an individual; and DOES 1 -25,




                                                                                                                Page __ of __
                                                                                                                                 Page 1 of 1
  Forrn /\doplod lar 11.landalary UMI
   Judicial Coun:::1 o! Ca ,ra,n,a                 ADDITIONAL PARTIES ATTACHMENT
 SUM•200{A) [Rev January 1, 20071
                                                        Attachment to Summons
 C[B'  1 l;_ssential
 ab.com .,_ie.JForms·
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 51 of 55 Page ID #:51




                   Exhibit “C”
                 Case 2:20-cv-10117-VAP-PD Document  1 Filed 11/04/20 Page 52 of 55 Page ID
                                                20STCV33400                                 #:52
                                                                                         , SUM-100
                                                     SUMMONS                                                                       FOR COURT USE ONLY

                                             {CITACJON JUDICIAL)                                                               (SOLO PARA USO DE LA CORTE}


 NOTICE TO DEFENDANT:
 (A VISO AL DEMANDADO):
COUNTY OF LOS ANGELES, a governmental entity;_
.JENNJFER MAGALLANES,,an individual; ELIZABETH RAMOS,
an individual; LUIS CARDE1'IAS, an individual;
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
MITZY P.; NILTON P.T.; BRIAN P.T.; and, BELLANIRA P.,
by and through their Guardian Ad Litem Richard L. Solomon, Esq.
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Onltne Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or !he courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response an time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawheJpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs an any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case,
 IAV/SO! La han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci611.
     Tfene 30 DIAS DE CALENDARIO despues de que le entreguen esta ciJaci6n y papeles /egales para presentar una respuesta por escriJo en esta
 corle y hacer que se entrague una copia al demandante. Una carla o una 1/amada felef6nica 110 lo protege11. Su respuesta par escrita liens que esfar
 en formafo legal correcto si desea que procesen su caso en la corle. Es posible que haya un fotmula1ia que usted pueda usar para su raspuesta.
 Puede encontrar estos formularios de la carte y miis infom1aci6n en el Centro de Ayuda de las Cortes de California (wv,w.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si 110 puede pagar la cuota de presentaci6n, pida al secrelario de la corle
 que le de un formulario de exenci6n de pago de cuotas. Si no prosenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le
 padra quilar su sue/do, dinero y bienes sin mas adverlenda.
     Hay otros requisilos legates, Es recomendable que flame a un abagada inmediatamente. Si no conoce a un abagado, puede Hamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es pasible que cumpla con /os requisiJos para ablener setvicias Jegales gra/uitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos gropos sin fines de Jucro en el sitio web de California Legal SeJVices,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o panii§ndose en contac/o con la corle o el
 colegia de abogados locales. AV/SO: Por fey, la corte tiene derecho a reclamar /as cuatas y los costos exentos par imponer un gravamen sabre
 cualquier recupereci6n de $10,000 6 mas de valor recibida mediante un acuerda o una concesi6n de arbitraje en un casa de derecho civil. Tiena que
   a ar el ravamen de la corte antes de que Ja carte pueda desechar el caso.
                                                                                                                  CASE NUMBER
The name and address of the court is:                                                                             (Niimero deJ Caso):
(El nombre y direccion de la corle es):                                                                                                 20STC\/33400
Los Angeles County Superior Court
111 N. Hill St.
Los Angeles, CA. 90012
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
Steven P. Beltran, Esq, 75813 Beltran Smith, LLP
8200 Wilshire Blvd., Ste. 200 (323) 935-5795
Beverly Hills, CA. 90211-2348
DATE:                                       Shem R. carter Executive otrrnl Clerk of Court   Clerk, by                                                              , Deputy
 Fecha 0912512020                                                       Secretalio
                                                                                                                 M. Valenzuela                                       Ad.unto
(For proof of service o this summons, use Proof of Service of ummons (form POS-010).)


                                                    8
(Para prueba de entrega de es/a ci/aci6n use el formulelio Proof of Service of Summons, /POS-010)).
                                               NOTICE TO THE PERSON SERVED: You are served
 jSEALJ
                                               1.    as an individual defendant.
                                               2.    as the person sued under the fictilious name of (specify):



                                                  �e;;            �
                                               3, � behalf of (spec,fy/: \ ofL,
                                                            CCP 416.1�rporationY
                                                                                               Ati1ie I<) ��(                     CCP 416.60 (minor)
                                                            CCP 416 20 (defunct corporation)                                      CCP 416.70 (conservatee)
                                                            CCP 416 40 (association or partnership)                               CCP 416.90 (authorized person)
                                                            other (specify/·
                                               4. �by personal delivery on /date). \ O dh
                                                  ,.._/
                                                                                                         ')..o                                                      Page 1 of 1
Form "'d 1ed for Manda1ory Use                                                                                                          Code or Civil Procedure§§ 412.20, 465
 Judh::1al� ouncil of Ca!!tomia
 SUM-10 {Rev. July 1, 2009)            Essential
                                  ([B' f';F01ms·                                                                                                         www courtinfo.ca !JO>'
                                  ccb.com
              Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 53 of 55 Page ID #:53
                                                                                                                          SUM-200(A)
     SHORT TITLE:                                                                            CASE NUMBER·
   ·- Mitzy P. v LACO el al


                                                          INSTRUCTIONS FOR USE
 ►     This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
 ►     If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
       Attachment form is attached."

List additional parties (Check only one box. Use a separate page for each type of parly.):

D Plaintiff               IX) Defendant   D Cross-Complainant D Cross-Defendant
NINOS LATINOS UNIDOS, INC., a corporation duly organized w1der the laws of the State of California;
MARCELA BAEZA, an individual; FERNANDO BAEZA, an individual; and DOES 1-25,




                                                                                                               Page ___ of ___
                                                                                                                                Page 1 of 1
Form Adoplod for Mandatory Use
  Judicial Council of California               ADDITIONAL PARTIES ATTACHMENT
                                                      Attachment to Summons
SUM·200{A) (Rav. Janusiy 1, 2007}
C[B' I E_ r-aentia!
          0
ceb,com ;;'::..forms
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 54 of 55 Page ID #:54




   1                                 PROOF OF SERVICE
   2
   3          I am employed in the County of Los Angeles, State of California. I am
       over the age of eighteen and not a party to the within entitled action. My business
   4
       address is 500 S. Grand Avenue, 19th Floor, Los Angeles, CA 90071.
   5
             On November 4, 2020. I served the foregoing document(s) described as:
   6
                            NOTICE OF REMOVAL OF ACTION
   7
       upon the interested parties in this action by placing the true copies thereof
   8   enclosed in sealed envelopes addressed to the following persons:
   9   PLEASE SEE ATTACHED SERVICE LIST
  10
  11
       BY MAIL
  12    X I deposited such envelope in the mail at Los Angeles, California. The
           envelope was mailed with postage thereon fully prepaid.
  13
  14   BY ELECTRONIC SERVICE
        X Only by e-mailing the document(s) to the persons at the e-mail address(es)
  15
           listed that, during the Coronavirus (COVID-19) pandemic, this office will
  16       be working remotely, not able to send physical mail as usual, and is
           therefore using only electronic mail. No electronic message or other
  17
           indication that the transmission was unsuccessful was received within a
  18       reasonable time after the transmission
  19
             Executed on November 4, 2020, at Los Angeles, California.
  20
  21   FEDERAL
         X I declare, under penalty of perjury under the laws of the United States of
  22       America that the above is true and correct.
  23
       GABRIELLE DURAN                            /s/ Gabrielle Duran
  24
  25
  26
  27
  28

                                         -4-
                             NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-10117-VAP-PD Document 1 Filed 11/04/20 Page 55 of 55 Page ID #:55




   1                                SERVICE LIST
   2   Steven P. Beltran, Esq.
       BELTRAN SMITH MacKENZIE LLP
   3
       8200 Wilshire Blvd., Suite 200
   4   Beverly Hills, CA 90211-2348
       (323) 935-5795
   5
       (323) 935-5975 fax
   6   Sbeltran007@gmail.com
       Attorneys for Plaintiffs
   7
   8
   9   Rosa Hirji, Esq.
       Alexander Rodriguez, Esq.
  10   LAW OFFICES OF HIRJI & CHAU, LLP
  11   5173 Overland Avenue
       Culver City, CA 90230
  12   (310) 391-0330
  13   (310) 943-0311
       rosa@rkhlawoffice.com
  14   alex@rkhlawoffice.com
  15   Attorneys for Plaintiffs

  16
  17   Katharine L. Spaniac, Esq.
       Yolanda E. Lopez, Esq.
  18   CLOUSE SPANIAC
  19   8038 Haven Avenue, Suite E
       Rancho Cucamonga, CA 91730
  20   (909) 941-3388
  21   (909) 941-3389 fax
       klspaniac@csattys.com
  22   yelopez@csattys.com
  23   Attorneys for Defendant NINOS LATINOS UNIDOS, INC
  24
  25
  26
  27
  28

                                      -5-
                          NOTICE OF REMOVAL OF ACTION
